             Case 3:09-bk-07047-JAF       Doc 8923      Filed 09/13/19     Page 1 of 67




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION
                                       www.flmb.uscourts.gov


In re:                                                Chapter 11 Case

TAYLOR, BEAN & WHITAKER
MORTGAGE CORP.,                                       Case No. 3:09-bk-07047-JAF
REO SPECIALISTS, LLC, and                             Case No. 3:09-bk-10022-JAF
HOME AMERICA MORTGAGE, INC.,                          Case No. 3:09-bk-10023-JAF

                    Debtors.                          Jointly Administered Under
                                                      Case No. 3:09-bk-07047-JAF
__________________________________/


        PLAN TRUSTEE’S VERIFIED MOTION FOR ENTRY OF AN ORDER
(I) ESTABLISHING CASE CLOSING PROCEDURES, (II) ISSUING A FINAL DECREE
  CLOSING THESE CHAPTER 11 CASES AND (III) GRANTING RELATED RELIEF


         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within fourteen (14) days from
the date set forth on the attached proof of service, plus an additional three days for service if any
party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the
Court at 300 N. Hogan St., Suite 3-150, Jacksonville, Florida 32202, and serve a copy on the
movant’s attorney, BERGER SINGERMAN LLP, Attn: Paul Steven Singerman, Esq., 1450
Brickell Avenue, Suite 1900, Miami, FL 33131, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court will either schedule
and notify you of a hearing or consider the response and grant or deny the relief requested without
a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice
or hearing, and may grant the relief requested.




4852-8903-6693.21
               Case 3:09-bk-07047-JAF             Doc 8923        Filed 09/13/19         Page 2 of 67




         Neil F. Luria, the Bankruptcy Court appointed Plan Trustee (the “Plan Trustee”) of the

Taylor, Bean & Whitaker Mortgage Corp. Plan Trust (the “Trust”), files this motion (the

“Motion”)1 seeking entry of an order, substantially in the form annexed hereto as Exhibit A (the

“Proposed Order”):

         (a)        issuing a final decree closing the above-captioned chapter 11 cases (the “Cases”)
                    pursuant to section 350 of title 11 of the United States Code (the “Bankruptcy
                    Code”), Rule 3022 of the Federal Rules of Bankruptcy Procedure (the “Rules”),
                    and Rule 3022-1 of the Local Rules for the United States Bankruptcy Court, Middle
                    District of Florida (the “Local Rules”);

         (b)        terminating the engagement of BMC Group, Inc., the claims and noticing agent
                    appointed in the Cases;

         (c)        authorizing and approving the Plan Trustee’s proposed treatment of Disputed
                    Claims Reserves, Unclaimed Distributions, and Residual Funds (each as defined
                    herein);

         (d)        authorizing the abandonment of assets that the Plan Trustee has determined or may
                    hereafter determine to be burdensome, or of inconsequential value to the Debtors’
                    estates or the Trust;

         (e)        authorizing the reallocation of funds held on behalf of certain Debtors;

         (f)        extending the termination date of the Trust through February 10, 2022, without
                    prejudice to additional requests, (unless terminated earlier in accordance with an
                    Order of this Court granting the relief sought by this Motion) so that the Trust may,
                    in the Trustee’s sole and absolute discretion, subject only to approval by the PAC
                    (as defined below), continue providing the Public Interest Services (as defined
                    below); and

         (g)        granting all other relief that is appropriate under the circumstances.

         The Plan Trustee submits that the relief requested in this Motion is appropriate because the

Plan Trustee has: (a) substantially consummated the Plan; (b) completed his claims review and

claim reconciliation process, including filing, prosecuting, and resolving numerous omnibus and

other claims objections; (c) complied with his financial reporting obligations, including the


1
 All capitalized terms used but not defined in this Motion shall have the meaning given to them in the Plan (as defined
herein).

                                                          2
4852-8903-6693.21
              Case 3:09-bk-07047-JAF          Doc 8923      Filed 09/13/19     Page 3 of 67




payment of United States Trustee fees related thereto; (d) substantially completed the liquidation

of the estates’ assets; (e) completed distributions to holders of allowed secured, administrative,

and priority claims and made 13 distributions (eight for Class 8 and five for Class 9) to holders of

allowed general unsecured claims of TBW (as defined below); and (f) sought and obtained entry

of an order authorizing the destruction of the Debtors’ and the Trust’s records. Accordingly, the

only matters that remain to be completed are the final payment of United States Trustee fees, the

disposition of any Residual Funds, and the closing of these Cases, as well as certain post-

distribution administrative tasks necessary to complete the wind down of the Debtors’ estates and

administration of the Trust.         The Plan Trustee’s Verification and Certificate of Substantial

Consummation in support of the Motion is attached hereto as Exhibit B.

         In support of this Motion, the Plan Trustee respectfully represents as follows:

                                     JURISDICTION AND VENUE

         1.         The Bankruptcy Court has jurisdiction to consider this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). As set forth

in Article 13 of the Plan, this Bankruptcy Court has retained jurisdiction to, among other things,

enter a final decree closing the Cases. Venue is also proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

         2.         The statutory bases for the relief requested in this Motion are sections 105(a), 350,

363(b)(1) and 554(a) of the Bankruptcy Code, as supplemented by Rules 3022 and 6007 and Local

Rule 3022-1.

                                       FACTUAL BACKGROUND

         3.         On August 24, 2009, Taylor, Bean & Whitaker Mortgage Corp. (“TBW”) filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United States



                                                      3
4852-8903-6693.21
              Case 3:09-bk-07047-JAF         Doc 8923      Filed 09/13/19    Page 4 of 67




Bankruptcy Court for the Middle District of Florida, Jacksonville Division (the “Bankruptcy

Court”).

         4.         On September 3, 2009, the Bankruptcy Court entered the Order Granting Debtor’s

Application for Approval of Agreement with BMC Group, Inc. and Appointment of BMC Group,

Inc. as Claims, Noticing and Balloting Agent for the Debtor (the “Claims Agent Order”) (Doc. No.

130). Among other things, the Claims Agent Order approved the Agreement for Services between

TBW and BMC Group, Inc. (the “Claims Agent”).

         5.         On November 25, 2009, REO Specialists, LLC (“REO”) and Home America

Mortgage, Inc. (“HAM” and, collectively, with TBW and REO, the “Debtors”) filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

         6.         REO and HAM were wholly owned subsidiaries of TBW.

         7.         The Debtors’ Cases were consolidated for procedural purposes only and are being

jointly administered under Case No. 3:09-bk-07047-JAF pursuant to Rule 1015(b). The Debtors

were authorized to continue to operate their businesses as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

         8.         Pursuant to an order entered by the Bankruptcy Court on July 21, 2011 (the

“Confirmation Order”) (Doc. No. 3420), the Bankruptcy Court confirmed the Third Amended and

Restated Joint Plan of Liquidation of the Debtors and the Official Committee of Unsecured

Creditors (the “Plan”).

         9.         The effective date (the “Effective Date”) of the Plan occurred on August 10, 2011.

A.       The Trust, Plan Trustee and Plan Advisory Committee

         10.        On the Effective Date, in accordance with Article 6 of the Plan, the Trust was

established. The Trust is governed by the Plan and the Plan Trust Agreement, dated as of August



                                                    4
4852-8903-6693.21
             Case 3:09-bk-07047-JAF             Doc 8923        Filed 09/13/19        Page 5 of 67




10, 2011, as amended. Pursuant to Article 6.G.1 of the Plan, the Trust was “established for the

primary purpose of liquidating and distributing the Plan Trust Assets.”

         11.        The Trust was vested with certain of the Debtors’ assets (the “Plan Trust Assets”).

Certain rights and obligations of the Debtors, including rights and obligations with respect to

Administrative Expense Claims, Priority Tax Claims, Priority Claims, and Secured Claims, were

assumed by the Trust. See Plan at Article 6.F.

         12.        The Plan Trustee2 was appointed pursuant to Article 6.G of the Plan and Section I

of the Plan Trust Agreement in order to implement the Plan Trust Agreement. Article 6.B of the

Plan provides that the Plan Trustee shall be deemed the sole director and officer of each of the

Debtors for all purposes. Article 6.G.3.b of the Plan provides that:

                    [t]he Plan Trustee shall be deemed the Estates’ representative in
                    accordance with § 1123(b) of the Bankruptcy Code and shall have
                    all powers, authority and responsibilities specified in this Plan and
                    the Plan Trust Agreement, including, without limitation, the powers
                    of a trustee under §§ 704, 1106 and 108 of the Bankruptcy Code and
                    Rule 2004 of the Bankruptcy Rules (including commencing,
                    prosecuting or settling Causes of Action, enforcing contracts, and
                    asserting defenses, offsets and privileges)….

         13.        Article 6.G.5.b of the Plan also provides that:

                    The Plan Trustee, in his reasonable business judgment and in an
                    expeditious but orderly manner, shall liquidate and convert to Cash
                    the Plan Trust Assets, make timely Distributions and not unduly
                    prolong the duration of the Plan Trust. The liquidation of the Plan
                    Trust Assets may be accomplished, either in whole or in
                    combination, by the prosecution, settlement, or sale of Plan Trust
                    Assets, including Causes of Action, or any other means permitted
                    by law. The Plan Trustee shall distribute the proceeds of liquidation
                    of the Plan Trust Assets among the Estates in accordance with this
                    Plan.




2
  The full rights, powers and duties of the Plan Trustee and Plan Advisory Committee are described in greater detail
in the Plan and Plan Trust Agreement.

                                                         5
4852-8903-6693.21
             Case 3:09-bk-07047-JAF           Doc 8923      Filed 09/13/19     Page 6 of 67




         14.        Pursuant to Article 7.A of the Plan, “[t]he Plan Trustee shall make all Distributions

provided for in the Plan from the Plan Trust Assets, including those to be paid on the Effective

Date.” Section B.3 of Article 7 of the Plan provides for Interim Distributions to Holders of

Allowed Unsecured Claims.

         15.        Article 7.C of the Plan provided for the establishment of disputed claims reserves

(the “Disputed Claims Reserves”), including reserves for administrative and priority claims, and

unsecured claims. The reserve for administrative and priority claims was terminated on or about

August 18, 2014, pursuant to the Order Granting Motion to Approve Elimination of Administrative

and Priority Claims Reserve as Set Forth in the Plan (Doc. No. 8101).

         16.        On the Effective Date, in accordance with the Plan, a three (3) member Plan

Advisory Committee (“PAC”) was created in order to oversee, and to a certain degree, direct the

activities of the Plan Trustee. The Plan Trustee has regularly consulted with the Plan Advisory

Committee as required under the Plan.

         17.        Since his appointment, the Plan Trustee has been in the process of winding up the

affairs of the Trust, including using proceeds from the activities of the Trust for distribution to

creditors in accordance with the Plan and the Plan Trust Agreement. On August 27, 2019, the Plan

Trustee made a distribution to the Holders of Allowed General Unsecured Claims in TBW Class

9, which, with all prior Interim Distributions resulted in the payment of 100% of the amounts of

all such Claims, except for the Claim of ADP, as described below. The Plan Trustee may prepare

to make a final distribution to creditors holding Class 8 Claims based upon remaining assets, if

any and if appropriate.

         18.        The Trust termination date is presently February 10, 2021 (Doc. No. 8871).




                                                      6
4852-8903-6693.21
             Case 3:09-bk-07047-JAF           Doc 8923      Filed 09/13/19     Page 7 of 67




B.       Recoveries by the Plan Trustee

         19.        Among other things, the Plan Trustee was charged with pursuing Causes of Action

as defined in the Plan and resolving certain Claims against the Estates.

         20.        Since the Effective Date, the Plan Trustee has engaged in litigation and negotiations

resulting in significant recoveries and Distributions to creditors. Attached hereto as Exhibit D is

the Plan Trustee’s Final Report (the “Final Report”), which is being filed simultaneously herewith

and outlines the Distributions to date by claimant.

C.       Claims Litigation and Distributions

         21.        Since the Effective Date, the Plan Trustee, and professionals working on behalf of

the Plan Trustee and Trust, have diligently analyzed thousands of claims. As a result, the Plan

Trustee filed more than forty objections addressing more than 1,000 claims, and reduced claims in

the Cases from over $12 billion to approximately $6.2 billion.

         22.        In accordance with the Plan, the Plan Trustee made distributions to Creditors

holding Allowed Administrative Expense Claims, Priority Tax Claims and Priority Claims on

either the Effective Date or after the date upon which the Claims became Allowed Claims. As a

result, there are no unsatisfied Allowed Administrative Expense Claims, Priority Tax Claims or

Priority Claims.

         23.        All outstanding issues regarding Secured Claims have also been resolved in

accordance with the terms of the Plan.

         24.        Allowed non-trade General Unsecured Claims filed against the Debtors totaled

$6,013,552,597 as of June 30, 2019. The Plan Trustee made distributions on account of the Class

8 General Unsecured Claims in January 2015, June 2015, December 2015, December 2016,

November 2017, August 2018, November 2018, and June 2019. The Plan Trustee distributed a



                                                      7
4852-8903-6693.21
             Case 3:09-bk-07047-JAF            Doc 8923      Filed 09/13/19     Page 8 of 67




total of $372 million to holders of Allowed General Unsecured Claims in satisfaction of such

Claims.

         25.        Allowed General Unsecured Claims of Trade Creditors totaled $12,819,589.37 as

of June 30, 2019. As of this date, the Plan Trustee has made distributions on account of these

Trade Creditors’ General Unsecured Claims in April 2014, April 2015, January 2017, November

2017, and August 2019. The Plan Trustee has distributed a total of $12.8 million to these claimants

in full satisfaction of such Claims.

         26.        As of this date, the Plan Trustee has distributed a total of $384.8 million to Holders

of Allowed General Unsecured Claims. The Plan Trustee, in his sole and absolute discretion, shall

determine whether to maintain any additional reserves.

         27.        There are currently two unresolved claims for which the Plan Trustee is reserving

$9,442.00: (1) ADP, Inc.’s claim in the amount of $6,732.96 (s6257); and (2) ADP Screen

Selection Svcs.’s claim in the amount of $2,709.12 (s6258) (ADP, Inc. and ADP Screen Selection

Svcs. are collectively referred to as “ADP”). On November 1, 2018, the Court (J. Colton) entered

its Memorandum Decision and the companion Final Judgment granting Defendant ADP, Inc.

summary judgment in Adv. Pro. No. 3:11-ap-657-RCT (Doc. Nos. 192, 194 in Adv. Pro. No 3:11-

ap-657-RCT) (collectively, the “Memorandum Decision and Judgment”). Presently before the

United States District Court (No. 5:18-cv-00592-MMH) is Mr. Luria’s appeal of the Memorandum

Decision and Judgment (the “Appeal”).

         28.        In connection with the Memorandum Decision and Judgment, ADP filed a Motion

for Costs and Attorneys’ Fees (Doc. No. 197 in Adv. Pro. No. 3:11-ap-657-RCT) and a Motion for

Sanctions for the Filing and Prosecution of Frivolous Fraudulent Transfer Claims (Doc. No. 217

in Adv. Pro. No. 3:11-ap-657-RCT) (“Fees and Costs Motions”). Judge Colton entered an order



                                                      8
4852-8903-6693.21
             Case 3:09-bk-07047-JAF          Doc 8923      Filed 09/13/19    Page 9 of 67




staying the prosecution of these motions until final resolution of all issues raised in the appeal

(Doc. No. 226 in Adv. Pro. No. 3:11-ap-657-RCT). On June 4, 2019, the Plan Trustee filed his

Motion to Terminate Agreed Orders Staying Litigation of ADP’s Attorneys’ Fees Motions (Doc.

No. 229 in Adv. Pro. No 3:11-ap-657-RCT), in which he requested the Court dispose of the Fees

and Costs Motions. In response, ADP withdrew the Fees and Costs Motions. With ADP’s

withdrawal, the Fees and Costs Motions are no longer pending. The Plan Trustee does not hold

any funds in reserve in respect of the Fees and Costs Motions because he believes that ADP’s

motions were not well founded and baseless in law and fact.

D.       United States Trustee Fees

         29.        All requisite United States Trustee fees have been paid in these Cases through the

quarter ending June 2019. The next quarterly payment for the period ending September 2019 will

be due on or before October 31, 2019. The Plan Trustee estimates that the United States Trustee

fees for such quarter will be approximately $18,043. The Plan Trustee seeks to close the Cases on

or before September 30, 2019 to avoid incurring further unnecessary and burdensome fees.

                                         RELIEF REQUESTED

         By this Motion, the Plan Trustee respectfully requests, pursuant to Bankruptcy Code

sections 105(a), 350(a), 363(b)(1) and 554(a), Rules 3022 and 6007 and Local Rule 3022-1, the

entry of an order substantially in the form of the Proposed Order: (a) issuing a final decree closing

these Cases; (b) terminating the engagement of the Claims Agent; (c) authorizing and approving

the Plan Trustee’s proposed treatment of Disputed Claims Reserves, Unclaimed Distributions, and

Residual Funds (each as defined herein); (d) authorizing the abandonment of assets that the Plan

Trustee has determined or may hereafter determine to be burdensome, or of inconsequential value

to the Debtors’ estates or the Trust; (e) reallocating funds held on behalf of certain Debtors; (f)

extending the termination date for the Trust through February 10, 2022 (unless terminated earlier

                                                    9
4852-8903-6693.21
             Case 3:09-bk-07047-JAF               Doc 8923        Filed 09/13/19   Page 10 of 67




in accordance with an Order of this Court granting the relief sought by this Motion), without

prejudice to the Plan Trustee’s right to request further extensions by special procedures; and (g)

granting all other relief that is appropriate under the circumstances.

                                     BASIS FOR RELIEF REQUESTED

A.         Final Decree Closing the Chapter 11 Cases

           30.      Section 350(a) of the Bankruptcy Code states that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” 11 U.S.C. §

350(a). Further, Section 105(a) of the Bankruptcy Code provides, in relevant part, that “[t]he court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a).

           31.      Bankruptcy Rule 3022 provides that “[a]fter an estate is fully administered in a

chapter 11 reorganization case, the court, on its own motion or on motion of a party in interest,

shall enter a final decree closing the case.” Further, Local Rule 3022-1(a) states that:

                    Unless extended by the Court, on or before the later of 30 days after
                    the order of confirmation in a case under Chapter 11, or 30 days after
                    the disposition of all adversary proceedings, contested matters, and
                    objections to claims, the debtor’s attorney shall file a certificate of
                    substantial consummation together with a motion for final decree.3

           32.      While the term “fully administered” is not defined in the Bankruptcy Code, the

Advisory Committee Notes on Bankruptcy Rule 3022 (the “Notes”) indicate that courts should

take a flexible approach to determining whether a case should be closed. The Notes promulgate

the following non-exclusive list of factors to be considered when determining whether a

bankruptcy estate has been fully administered:

                    (1) whether the order confirming the plan has become final, (2)
                    whether deposits required by the plan have been distributed, (3)

3
    A Certificate of Substantial Consummation is attached hereto as Exhibit B.


                                                          10
4852-8903-6693.21
            Case 3:09-bk-07047-JAF             Doc 8923      Filed 09/13/19      Page 11 of 67




                    whether the property proposed by the plan to be transferred has been
                    transferred, (4) whether the debtor or the successor of the debtor
                    under the plan has assumed the business or the management of the
                    property dealt with by the plan, (5) whether payments under the plan
                    have commenced, and (6) whether all motions, contested matters,
                    and adversary proceedings have been finally resolved.

Fed. R. Bankr. P. 3022 advisory committee’s note to 1991 amendment. The Notes further provide

that cases should not remain open simply because “the court’s jurisdiction may be invoked in the

future.” Id. “A final decree closing the case after the estate is fully administered does not deprive

the court of jurisdiction to enforce or interpret its own orders and does not prevent the court from

reopening the case for cause pursuant to § 350(b) of the Code.” Id.

         33.        Not all of the factors cited in the Notes need to be present for a court to enter a final

decree closing a case. In re SLI, Inc., No. 02-12608, 2005 Bankr. LEXIS 1322, at * 5 (Bankr. D.

Del. June 24, 2005); In re Mold Makers, Inc., 124 B.R. 766, 768 (Bankr. N.D. Ill. 1990). Instead,

“[d]ebtors who are successful in consummating their plans are entitled to entry of a final decree

and an order closing the case.” In re Central Florida Electric, Inc., 194 B.R. 280, 283 n. 2 (Bankr.

M.D. Fl. 1996); see also In re Union Home & Indus., Inc., 375 B.R. 912, 916 (B.A.P. 10th Cir.

2007) (“Bankruptcy Rule 3022 is intended to allow bankruptcy courts flexibility in determining

whether an estate is fully administered.”) (internal citation and quotation marks omitted); Walnut

Assocs. v. Saidel, 164 B.R. 487, 493 (E.D. Pa. 1994).

         34.        A plan may be consummated and an estate fully administered even when activities

involving the debtor are still occurring. See, e.g., In re Gould, 437 B.R. 34, 38-39 (Bankr. D. Conn

2010) (“’Rule 3022 allows the court flexibility. It does not require that a chapter 11 case be kept

open until all awarded fees and allowed claims have been paid in accordance with the confirmed

plan or until the statutory fees here involved [i.e., the UST’s quarterly fees] have been paid.’”)

(quoting In re Jay Bee Enterprises, Inc. a/k/a Bass Master Boats, 207 B.R. 536 (Bankr. E.D. Ky.


                                                       11
4852-8903-6693.21
             Case 3:09-bk-07047-JAF           Doc 8923      Filed 09/13/19     Page 12 of 67




1997)); Wells Fargo Bank, N.A. v. D & L Nicolaysen (In re D & L Nicolaysen), 228 B.R. 252, 261

(Bankr. E.D. Cal 1998) (“A bankruptcy case need not remain open while the debtor is performing

a plan.”).

         35.        Moreover, the entry of a final decree is considered to be “merely a perfunctory,

administrative event and nothing more than a ministerial housekeeping act which was never

designed to determine with finality the substantive rights of parties of interest involved in a Chapter

11 case.” Greater Jacksonville Transportation Co. v. Willis (In re Greater Jacksonville

Transportation Co.), 169 B.R. 221, 224 (Bankr. M.D. Fla. 1994); In re Kliegel Bros. Universal

Elec. Stage Lighting Co., Inc., 238 B.R. 531, 541 (Bankr. E.D.N.Y. 1999) (stating final decree

“may be merely administrative in nature”); In re Taylor, 216 B.R. 515, 521-22 (Bankr. E.D. Pa.

1998) (“However, the fact that a case is or is not closed merely relates to its administrative status,

which does not affect a bankruptcy court’s jurisdiction to determine matters relevant to the case”);

In re Beechknoll Nursing Homes, Inc., 202 B.R. 260, 261 (Bankr. S.D. Ohio 1996) (explaining

that decree is “viewed as an administrative step”).

         36.        Application of the factors set forth in the Notes demonstrates the appropriateness

of the Bankruptcy Court entering a final decree closing these Cases, as each factor has been

completely or substantially satisfied. The Confirmation Order was entered on July 21, 2011, and,

as discussed below, the Plan has been substantially consummated. Among other things:

                    •   The Confirmation Order is final and non-appealable;

                    •   The transactions contemplated by the Plan have been consummated, including
                        but not limited to, the establishment of the Plan Trust and appointment of the
                        Plan Trustee;

                    •   All assets proposed to be transferred pursuant to the Plan have been transferred;

                    •   The Plan Trustee has assumed the management and distribution of the Trust
                        Assets pursuant to the terms of the Plan and the Plan Trust Agreement;


                                                     12
4852-8903-6693.21
              Case 3:09-bk-07047-JAF              Doc 8923         Filed 09/13/19      Page 13 of 67




                    •    The Plan Trustee has made payments pursuant to the Plan and the Plan Trust
                         Agreement, including making interim distributions to both trade and non-trade
                         General Unsecured Creditors;

                    •    Thousands of documents and numerous hard drives have been properly
                         destroyed leaving only the critical servers storing data needed to respond to
                         borrower and other inquiries;4 and

                    •    There are no pending motions, contested matters or adversary proceedings.5

           37.      In addition to the factors set forth in the Notes, courts have also considered whether

the plan of reorganization has been substantially consummated. In re Gates Comm. Chapel of

Rochester, Inc., 212 B.R. 220, 224 (Bankr. W.D.N.Y. 1997); Walnut Assocs., 164 B.R. at 493. In

these cases, it is undisputed that the Plan was substantially consummated on or about the August

10, 2011, Effective Date, so this factor also weighs in favor of entering a final decree. See, e.g.,

11 U.S.C. § 1101(2) (defining substantial consummation).

           38.      The Plan Trustee has filed all post-confirmation reports and is current on all

payments to the United States Trustee.

           39.      Accordingly, because the Plan has been substantially consummated within the

meaning of section 1101(2) of the Bankruptcy Code, and the Cases have been fully administered

pursuant to section 350 of the Bankruptcy Code and Rule 3022, entry of a final decree and order

closing the Cases is appropriate. Moreover, because the entry of a final decree is largely

administrative, closing the Cases will not have any substantive impact on creditors in the Cases.




4
  No assurance can be provided that the servers will continue to operate or that the Trust can maintain the expense of
the servers in the event it can no longer be justified.
5
    The ADP appeal will not affect the closing of these cases, as discussed above.

                                                           13
4852-8903-6693.21
             Case 3:09-bk-07047-JAF              Doc 8923        Filed 09/13/19        Page 14 of 67




B.         Termination of Engagement of Claims Agent

           40.      As noted above, the Bankruptcy Court entered the Claims Agent Order on

September 3, 2009. The Claims Agent was retained to, among other things, create and maintain

the official claims databases. All claims against the Debtors have been resolved, and pursuant to

the Trust, all payments and distributions have been made, or will be made pursuant to the terms of

the Proposed Order.

           41.      Accordingly, the Plan Trustee submits that the termination of the Claims Agent’s

engagement as claims and noticing agent is appropriate. The Plan Trustee requests that the Claims

Agent be directed to prepare a final claims register.

C.         Release of the Disputed Claim Reserves

           42.      The Disputed Claim Reserves were established pursuant to Article 7.C of the Plan

in order to provide for the payment of certain unsecured claims against each of the Debtors’ estates.

As of the date of this Motion, there are two unsecured claims remaining. Given that the disputed

claims for which the Disputed Claim Reserves were established have been resolved, the Plan

Trustee submits that it is appropriate for the approximately $9,442 of Disputed Claim Reserves to

be released with such funds to immediately revert to Liquidating Trust Assets and be available for

administration of the Trust and distribution in accordance with the terms of the Plan, the Trust

Agreement, and the Proposed Order.6 See In re A.H. Robins Co., Inc., 219 B.R. 145, 150 (Bankr.

E.D. Va. 1998) (stating that the pendency of claims matters does not preclude closing a debtor’s

chapter 11 case).




6
    As set forth supra, the ADP claim amounts to a de minimus amount of $9,442 if allowed in full.

                                                          14
4852-8903-6693.21
             Case 3:09-bk-07047-JAF              Doc 8923        Filed 09/13/19        Page 15 of 67




D.         Treatment of Unclaimed Distributions

           43.      Article 7.J of the Plan provides as follows with respect to undeliverable

distributions:

                    If any Distribution or other payment to the Holder of an Allowed
                    Claim under this Plan is returned for lack of a current address for
                    the Holder or otherwise, the Plan Trustee shall file with the
                    Bankruptcy Court the name, if known, and last known address of the
                    Holder and the reason for its inability to make payment. If, after the
                    passage of 90 days, the Distribution or payment still cannot be made,
                    the Plan Advisory Committee may elect either (i) that any further
                    Distribution or payment to the Holder shall be distributed to the
                    Holders of Allowed Claims in the appropriate Class or Classes or
                    (ii) donated to a not-for-profit, non-religious organization approved
                    by the Plan Advisory Committee. In either event, the Allowed
                    Claim shall be deemed satisfied and released, with no recourse to
                    the Plan Trust, the Plan Trustee or the Plan Trust Assets, to the same
                    extent as if the Distribution or payment has been made to the Holder
                    of the Allowed Claim.

           44.      Although the Plan is self-executing with respect to Distributions which are

undeliverable, the Plan does not address the treatment of Distribution checks which are not

negotiated or are not returned as undeliverable (the “Unclaimed Distributions”). Absent entry of

the Proposed Order or similar order providing for a procedure to address Unclaimed Distributions,

the Trust will have to incur additional administrative expense and delay in maintaining a reserve

for Unclaimed Distributions arising from the final distribution7 and reopening of these Cases to

seek to initiate a contested matter to have the underlying claims expunged.

           45.      To avoid this potential administrative burden and delay in connection with the final

Distributions to be made under the Plan, and given that the face of each Distribution check states

that the check is “VOID AFTER 60 DAYS,” the Plan Trustee requests entry of an order in the

form of the Proposed Order which provides that the claim of any Holder of an Allowed Claim who



7
    Unclaimed Distribution checks from interim distributions have become stale through the passage of time.

                                                          15
4852-8903-6693.21
             Case 3:09-bk-07047-JAF              Doc 8923        Filed 09/13/19       Page 16 of 67




fails to negotiate his/her/its Distribution check within ninety (90) days of the initial Distribution

date of such check shall be disallowed and expunged and the funds reserved for such Distribution

shall immediately revert to the Plan Trust Assets and be made available for Distribution according

to the terms of the Plan, and Plan Trust Agreement, and for the administration of the Trust.

E.         Disposition of Residual Funds

           46.      Sections 554, 363(b) and 105(a) of the Bankruptcy Code govern the disposition of

residual funds.8 Section 554(a) provides in part that “[a]fter notice and a hearing, the trustee may

abandon any property of the estate that is burdensome to the estate or that is of inconsequential

value and benefit to the estate.” 11 U.S.C. § 554(a). Section 363(b)(1) permits the trustee to “use,

sell, or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. §

363(b). Section 105(a) states in part that “[t]he court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

           47.      The decision to abandon property is generally left to the trustee’s discretion. In re

Dilley, 378 B.R. 1, 7 (Bankr. D. Me. 2007) (“A decision to abandon falls within a trustee’s

discretion under the business judgment test”); In re Slack, 290 B.R. 282, 284 (Bankr. D.N.J. 2003);

In re Cult Awareness Network, Inc., 205 B.R. 575, 579 (Bankr. N.D. Il. 1997).

           48.      During these cases, the Plan Trustee has administered thousands of service requests

that can be appropriately described as public interest services. These public interest services have

taken the form of mortgage assignments, deeds of trust assignments, responses to document

requests related to former borrowers, requests for title clearing releases, among others (the “Public

Interest Services”). While these have decreased over time, they remain numerous. The Plan Trust

provides these Public Interest Services and recovers fees when appropriate so that they nearly self-



8
    Rule 6007 governs the notice requirements for a proposed disposition or abandonment of property.

                                                         16
4852-8903-6693.21
            Case 3:09-bk-07047-JAF               Doc 8923        Filed 09/13/19         Page 17 of 67




fund. To terminate these Public Interest Services immediately (almost all of which benefit

borrowers) would be devastating to the borrowers and likely lead to extraordinary expenses for the

borrowers. Accordingly, to minimize impact on those requesting the Public Interest Services, the

Plan Trustee proposes funding these Public Interest Services through the Residual Funds and

collections during the wind down consistent with Internal Revenue requirements, so that the Plan

Trust will not be subject to tax consequences. The Plan Trustee reserves the right to terminate the

Pubic Interest Services at his discretion upon approval of the PAC.

         49.        The Plan Trustee believes that there will be limited assets remaining in the Trust

after the final distribution and the post-distribution wind down of the Trust, including Unclaimed

Distributions, undeliverable distributions, and subsequently located assets (collectively the

“Residual Funds”).9 The Plan Trustee does not anticipate that the Residual Funds will be in an

amount sufficient to warrant making an additional distribution to Holders of Allowed Claims

following the final distribution. If any Residual Funds remain with the Trust in an amount which

the Plan Trustee, in his sole and absolute discretion, determines to be economically burdensome

to the Trust, the Plan Trustee seeks authority to make a charitable donation and dispose of any

such Residual Funds to charity or charities as the Plan Trustee may choose, or to utilize the

Residual Funds for the Public Interest Services (as defined below), without the need to re-open

these Cases or further order of the Bankruptcy Court.

         50.        If, however, a sufficient amount of Residual Funds remain such that the Plan

Trustee, in his sole and absolute discretion, determines that it makes economic sense for the Trust

to distribute to Holders of Allowed Claims, the Plan Trustee seeks authority to distribute such

Residual Funds pursuant to the Plan and Trust Agreement, without the need to re-open the Cases


9
 The Plan Trustee anticipates that an administrative reserve will be maintained by the Trust to cover the costs
associated with the closing of the Cases and Trust. To the extent sufficient funds remain, they will be distributed.

                                                          17
4852-8903-6693.21
            Case 3:09-bk-07047-JAF           Doc 8923     Filed 09/13/19    Page 18 of 67




or further order of the Bankruptcy Court. Further, the Plan Trustee seeks authority not to make

any distribution of Residual Funds on account of an Allowed Claim if the pro rata distribution with

respect to such claim would be in an amount less than five hundred ($500) dollars.

         51.        Given that, at this point, 124 holders of Allowed Claims exist in these Cases, the

Plan Trustee has determined that distributing Residual Funds in individual check amounts of less

than five hundred ($500) dollars would be of inconsequential value and benefit to the holders of

such claims and any benefit would be outweighed by the administrative burden to the Trust.

Accordingly, the Plan Trustee submits that the proposed disposition of any Residual Funds is

reasonable and just.

F.       REO/HAM Reallocation

         52.        During the cases, the Plan Trust conducted activities in respect of REO and HAM.

These activities included claims analysis, claim objections, avoidance actions, mediations, and, for

example, reduction of the DOJ claim from $131.1 million to $77.0 million. The Plan Trust

expended no less than $286,750 in carrying out these duties on behalf of REO and $1,392,717 in

carrying out these duties on behalf of HAM. REO currently has cash on hand in the amount of

$820,938, and HAM currently has cash on hand in the amount of $1,257,679.

         53.        The Plan Trustee seeks approval to reallocate 90% of the amounts currently held

by each of REO and HAM, or $1,870,755 in the aggregate, to the Residual Funds for the purposes

of winding down the Plan Trust including abandonment of assets in and closing of REO and HAM

(“REO/HAM Reallocation”).

G.       Abandonment of Assets that Are Burdensome or of Inconsequential Value

         54.        The abandonment of assets that are burdensome or of inconsequential value to the

Trust and its beneficiaries is also governed by sections 554(a), 363(b) and 105(a) of the Bankruptcy



                                                    18
4852-8903-6693.21
            Case 3:09-bk-07047-JAF          Doc 8923      Filed 09/13/19    Page 19 of 67




Code. See ¶ 46-47 supra. The Plan Trustee anticipates that there will be certain unknown or

unliquidated de minimis assets that will be discovered or remain in the Trust after the final

distribution and wind down of the Trust which are of inconsequential value or burdensome to the

Trust (the “Residual Assets”). To the extent the Plan Trustee is able to liquidate the Residual

Assets during the wind down, those funds will be combined with the Residual Funds.

         55.        To complete the wind down of the Trust, the Plan Trustee seeks authority to

abandon any Residual Assets which the Plan Trustee, in the exercise of his business judgment,

determines to be of inconsequential value or burdensome to the Trust and its beneficiaries, without

the need to re-open these Cases or for further order of the Bankruptcy Court, provided that such

abandonment is accomplished in accordance with the provisions of the Trust Agreement and

approved by the PAC. The Plan Trustee respectfully submits that such relief is appropriate under

sections 105(a), 363(b) and 554(a) of the Bankruptcy Code.

H        Extension of the Trust Term and Related Provisions

         56.        The Bankruptcy Court previously entered orders extending the term of the Trust on

February 11, 2016, October 12, 2017, and April 18, 2019 (Doc. Nos. 8390, 8779, and 8871) (the

“Extension Orders”). The Extension Orders were entered “without prejudice to the Plan Trustee’s

right to seek further extensions” of the Trust’s term. Currently, absent a further extension of the

Trust’s term, the Trust will terminate on February 10, 2021.

         57.        By this Motion, the Plan Trustee seeks an additional extension of the term of the

Trust though February 10, 2022 (unless terminated earlier in accordance with the terms of an Order

of this Court in substantially the form of the Proposed Order). To the extent required by applicable

non-bankruptcy law, the Trust may seek additional extensions from this Court by filing a notice

of extension as set forth on Exhibit C attached hereto.



                                                   19
4852-8903-6693.21
            Case 3:09-bk-07047-JAF           Doc 8923     Filed 09/13/19     Page 20 of 67




         58.        The Trustee also requests the extension of the Trust’s term in order to permit the

Trustee the time he needs to execute his Public Interest Services and complete certain post-

distribution administrative tasks necessary to complete the wind down of the Debtors’ estates and

administration of the Trust, including filing tax returns, disposing of remaining assets, carrying

out the Pubic Interest Services, and related acts.

         59.        As both the Plan and Extension Orders contemplate further extensions of the

Trust’s term to facilitate the complete administration of the Trust, the Plan Trustee submits that a

further extension of the Trust’s term is appropriate notwithstanding the closing of the Cases.

         60.        The Plan Trustee also seeks entry of an Order as to the provisions of Section VIII

of the Plan Trust Agreement and approving the continuing applicability of the exculpation, release,

and indemnification provisions approved in the Plan and granted in the Confirmation Order.

                    a.      Exculpation and Indemnification; Limitation of Liability. Neither the

Trustee nor any member of the Advisory Committee, nor their respective employees, counsel,

other professionals, agents, representatives or designees, including any Trust Administrator, nor

any director, officer or manager of TBW or any of its subsidiaries who held such position on or

after the Effective Date (each, a “Plan Trust Exculpated Party” and collectively, the “Plan Trust

Exculpated Parties”), shall be liable for any Claims, causes of action, liabilities, obligations, losses,

damages, costs and expenses (including attorneys’ fees and expenses), and other assertions of

liability (collectively “Plan Trust Released Claims”) arising out of the discharge of the powers and

duties conferred upon the Trustee or the Advisory Committee by the Plan Trust Agreement, the

Plan or any Order of the Bankruptcy Court, or requested to be performed by the Trustee or any

member of the Advisory Committee, other than for Plan Trust Released Claims determined by a

Final Order to have arisen or resulted solely from such Plan Trust Exculpated Party’s gross



                                                    20
4852-8903-6693.21
            Case 3:09-bk-07047-JAF        Doc 8923      Filed 09/13/19     Page 21 of 67




negligence or willful misconduct. Any action taken or omitted to be taken with the approval of

the Bankruptcy Court or the Advisory Committee will conclusively be deemed not to constitute

gross negligence or willful misconduct. With regard to the investment of Trust Assets, no Plan

Trust Exculpated Party shall have any liability for any decision regarding the investment of Trust

Assets if that investment decision was or is approved by either the Advisory Committee or the

Bankruptcy Court. No Holder of a Claim or other Person will have or be permitted to pursue any

Claim or cause of action against any Plan Trust Exculpated Party for making or approving, or not

making or approving, payments or Distributions in accordance with the Plan or for implementing

the provisions of the Plan. The Trustee and the members of the Advisory Committee shall have

absolute discretion to pursue or not to pursue or continue to pursue any and all Claims, Causes of

Action, or other matters, activities or things as it determines is in the best interests of the

Beneficiaries using their reasonable business judgment and consistent with the purposes of the

Plan Trust, and shall have no liability for the outcome of their decisions, except as provided in this

paragraph. The Trustee shall be entitled to enjoy all of the rights powers, immunities and privileges

applicable to a chapter 7 trustee under the Bankruptcy Code and each member of the Advisory

Committee shall be entitled to enjoy all of the rights, powers, immunities and privileges of an

official committee of unsecured creditors under the Bankruptcy Code. Each of the Trustee and the

members of the Advisory Committee, may, in connection with the performance of its respective

functions, and in its sole and absolute discretion, consult with its attorneys, accountants, financial

advisors and agents, and shall not be liable for any act taken, not taken, or suffered to be done in

accordance with the advice or opinions rendered by such persons, regardless of whether such

advice or opinions are provided in writing. Notwithstanding such authority, neither the Trustee

nor any member of the Advisory Committee shall be under any obligation to consult with its



                                                 21
4852-8903-6693.21
            Case 3:09-bk-07047-JAF         Doc 8923     Filed 09/13/19     Page 22 of 67




attorneys, accountants, financial advisors or agents, and their determination not to do so shall not

result in the imposition of liability on the Trustee or such member of any other Plan Trust

Exculpated Party, unless such determination is determined by a Final Order to be solely due to

such Plan Trust Exculpated Party’s gross negligence or willful misconduct. In an abundance of

caution, to the fullest extent permitted by applicable law, the Plan Trust Exculpated Parties shall

not be subject to personal liability, and shall be exculpated and indemnified, and shall have the

right to obtain advances to cover reasonable expenses of defense, pursuant to the terms of the Plan

Trust Agreement. In no event will the Trust Exculpated Parties be liable for punitive, exemplary,

consequential, special or other damages for a breach of, or otherwise, for acts taken in connection

with the Plan, Confirmation Order, or the Trust Agreement under any circumstances, including

but not limited to actions against third parties. For the avoidance of doubt, this provision is

intended to and shall be an absolute bar to claims against the Plan Trustee, the Advisory

Committee, and their professionals for actions taken consistent with the Plan, Confirmation Order,

the Plan Trust Agreement, and the provisions of this paragraph 60.

                    b.   Indemnification. To the fullest extent permitted by applicable law, the Plan

Trust shall indemnify, defend and hold harmless each Plan Trust Exculpated Party from and

against any and all Plan Trust Released Claims arising out of or resulting from such Plan Trust

Exculpated Party’s acts or omissions, or consequences of such acts or omissions, with respect to

the implementation or administration of the Plan Trust or the Plan or the discharge of its duties

hereunder or thereunder, or at the request of the Trustee or any member of the Advisory

Committee, including without limitation, relating to any action, suit, proceeding or investigation

brought by or threatened against such Plan Trust Exculpated Party; provided, however, that no

such indemnification will be made to such Plan Trust Exculpated Party for Plan Trust Released



                                                  22
4852-8903-6693.21
            Case 3:09-bk-07047-JAF           Doc 8923     Filed 09/13/19     Page 23 of 67




Claims determined by a Final Order to have arisen or resulted solely from such Plan Trust

Exculpated Party’s gross negligence or willful misconduct. Any action taken or omitted to be

taken with the approval of the Bankruptcy Court or the Advisory Committee will conclusively be

deemed not to constitute gross negligence or willful misconduct. All Plan Trust Released Claims

for which indemnity is provided under this Agreement to any Plan Trust Exculpated Party shall be

payable on demand from Trust Assets prior to payment to Beneficiaries from Trust Assets. The

Trustee may commit the Plan Trust to indemnify any Plan Trust Exculpated Party in accordance

with the terms of this Section in any engagement letter or contract that the Trustee may enter into

in connection with hiring or retaining such third parties pursuant to this Agreement.

         61.        No Personal Financial Liability. No provision of the Plan, Confirmation Order or

the Plan Trust Agreement shall be construed as requiring the Plan Trustee and/or the Advisory

Committee to expend or risk its own funds or otherwise to incur any personal financial liability (x)

in the performance of any of its duties thereunder or hereunder, including any situation where the

Trust Assets are insufficient to permit the administration of the Trust or distributions as

contemplated herein or the payment of fees and expenses of the Trust Professionals, or (y) in the

exercise of any of its rights or powers afforded hereunder or thereunder.

         PAYMENT OF UNITED STATES TRUSTEE FEES AND FINAL REPORT

         62.        The Plan Trustee will pay all statutory fees of the United States Trustee accruing

up to the date of the final decree for these Cases within ten (10) business days of the Court’s entry

of an Order in substantially the form of the Proposed Order becoming a final and non-appealable

order.

         63.        The Plan Trustee will file the final report for the Debtors on a consolidated basis

from the Petition Date through case closing under separate cover, consistent with the forms in



                                                    23
4852-8903-6693.21
            Case 3:09-bk-07047-JAF           Doc 8923     Filed 09/13/19        Page 24 of 67




Exhibit D attached hereto. Upon final dissolution and wind-up of the Trust, the Plan Trustee shall

file a certificate of cancellation for the Trust with the Secretary of State.

                                                NOTICE

         64.        Notice of the Motion has been given to (i) the Office of the United States Trustee

for the Middle District of Florida, Jacksonville Division, (ii) all parties who requested notice in

these Cases pursuant to Rule 2002 prior to the Effective Date, (iii) all claimants affected by a

pending claim objection or motion to disallow claims, and (iv) all creditors on the matrix.

                                             CONCLUSION

         WHEREFORE, the Plan Trustee respectfully requests that the Bankruptcy Court: (a) enter

an order substantially in the form of the Proposed Order (i) issuing a final decree closing the Cases,

(ii) terminating the engagement of the Claims Agent, (iii) authorizing and approving of the Plan

Trustee’s proposed treatment of Disputed Claims Reserves, Unclaimed Distributions, and Residual

Funds (each as defined herein); (iv) authorizing the abandonment of the Residual Assets as set

forth herein, (v) reallocating funds from certain Debtors; (vi) extending the termination date for

the Trust to February 10, 2022 (unless terminated earlier in accordance with the Court’s order in

substantially the form of the Proposed Order), without prejudice to Plan Trustee’s right to request

further extensions by special procedure; and (b) granting such other and further relief as is just and

appropriate.




                                                    24
4852-8903-6693.21
            Case 3:09-bk-07047-JAF      Doc 8923      Filed 09/13/19    Page 25 of 67




Date: September 13, 2019                     Respectfully submitted,

                                             BERGER SINGERMAN LLP
                                             Counsel to Neil F. Luria, Plan Trustee of the
                                             Taylor, Bean & Whitaker Plan Trust
                                             1450 Brickell Avenue, Suite 1900
                                             Miami, FL 33131
                                             Telephone: (305) 755-9500
                                             Facsimile: (305) 714-4340

                                             By: Paul Steven Singerman
                                                  Paul Steven Singerman
                                                  Florida Bar No. 378860
                                                  singerman@bergersingerman.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in this case as indicated on the attached Electronic Mail Notice List on this 13th day of

September, 2019.

                                                    Paul Steven Singerman
                                                    Paul Steven Singerman




                                               25
4852-8903-6693.21
            Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 26 of 67




                                     EXHIBIT A




4852-8903-6693.21
              Case 3:09-bk-07047-JAF              Doc 8923        Filed 09/13/19        Page 27 of 67




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov


In re:                                                           Chapter 11 Case

TAYLOR, BEAN & WHITAKER
MORTGAGE CORP.,                                                  Case No. 3:09-bk-07047-JAF
REO SPECIALISTS, LLC, and                                        Case No. 3:09-bk-10022-JAF
HOME AMERICA MORTGAGE, INC.,                                     Case No. 3:09-bk-10023-JAF

                    Debtors.                                     Jointly Administered Under
                                                                 Case No. 3:09-bk-07047-JAF
__________________________________/


           ORDER GRANTING PLAN TRUSTEE’S VERIFIED MOTION FOR ENTRY
             OF AN ORDER (I) ESTABLISHING CASE CLOSING PROCEDURES,
                    (II) ISSUING A FINAL DECREE CLOSING THESE
               CHAPTER 11 CASES AND (III) GRANTING RELATED RELIEF

           These cases came before the Court for consideration without a hearing of the Plan

Trustee’s Verified Motion for Entry of an Order (I) Establishing Case Closing Procedures, (II)

Issuing a Final Decree Closing These Chapter 11 Cases and (III) Granting Related Relief (Doc.

No. ____) (the “Motion”)1, which was filed pursuant to the negative notice procedures set forth in

Local Rule 2002-4. After considering the record in these cases, the Motion, the Verification and



1
    Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the Motion.


4852-8903-6693.21
              Case 3:09-bk-07047-JAF          Doc 8923    Filed 09/13/19     Page 28 of 67




Certificate of Substantial Consummation filed as Exhibit “B” to the Motion, and noting that no

objections were filed to the Motion, the Court makes the following findings of fact and conclusions

of law pursuant to Rule 7052(a) of the Federal Rules of Bankruptcy Procedure, made applicable

to this matter by Rule 9016 of the Federal Rules of Bankruptcy Procedure.

                                Findings of Fact and Conclusions of Law

         1.         On July 21, 2011, the Court entered an order (Doc. No. 3420) (the “Confirmation

Order”) confirming the Third Amended and Restated Joint Plan of Liquidation of the Debtors and

the Official Committee of Unsecured Creditors (the “Plan”).

         2.         The effective date of the Plan occurred on August 10, 2011 (the “Effective Date”).

         3.         On the Effective Date, in accordance with Article 6 of the Plan, the Trust was

established. The Trust is governed by the Plan and the Plan Trust Agreement, dated as of August

10, 2011, as amended.

         4.         As of the date of this Order:

                    a.     The Confirmation Order is final and non-appealable;

                    b.     The transactions contemplated by the Plan have been consummated,
                           including but not limited to, the establishment of the Plan Trust and
                           appointment of the Plan Trustee;

                    c.     All assets proposed to be transferred pursuant to the Plan have been
                           transferred;

                    d.     The Plan Trustee has assumed the management and distribution of the Trust
                           Assets pursuant to the terms of the Plan and the Plan Trust Agreement;

                    e.     The Plan Trustee has made payments pursuant to the Plan and the Plan Trust
                           Agreement, including making interim distributions to both trade and non-
                           trade General Unsecured Creditors.

                    f.     There are no pending motions, contested matters, or adversary proceedings
                           that will impact case closing.




                                                    2
4852-8903-6693.21
              Case 3:09-bk-07047-JAF        Doc 8923      Filed 09/13/19      Page 29 of 67




         5.         The Plan Trustee has filed all post-confirmation reports, and is current on all

payments to the United States Trustee.

         6.         The Plan has been substantially consummated within the meaning of 11 U.S.C. §

1101(2).

         7.         These cases are fully administered within the meaning of Rule 3022 of the Federal

Rules of Bankruptcy Procedure.

         For the foregoing reasons, the Court determines that the Debtors and/or Trust have

substantially consummated the Plan and that these cases are fully administered.

         Accordingly, it is ORDERED:

         1.         The Motion is granted. Subject to the terms and conditions of this Order, these

jointly administered cases are hereby closed as of the date of this Order (the “Closing Date”)

pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022 provided, however,

that the Court shall retain jurisdiction as is provided in Article 13 of the Plan and as set forth herein.

         2.         With respect to the Disputed Claim Reserves, the Trust is hereby authorized to

release the Disputed Claim Reserves with such funds to immediately revert to Liquidating Trust

Assets to be available for administration of the Trust and distribution in accordance with the terms

of the Plan, the Plan Trust Agreement and this Order.

         3.         With respect to the Unclaimed Distributions, to the extent that the face of each

distribution check from the Trust to a creditor states that the check is “Void After 60 Days,” the

Allowed Claim of any Holder who fails to negotiate his, her, or its distribution check within ninety

(90) days of the initial distribution date of such check shall be disallowed and expunged and the

funds reserved for such distribution shall immediately revert to the Plan Trust Assets and be made




                                                    3
4852-8903-6693.21
              Case 3:09-bk-07047-JAF         Doc 8923     Filed 09/13/19    Page 30 of 67




available for distribution according to the terms of the Plan, the Plan Trust Agreement, and this

Order.

         4.         With respect to the Residual Funds, if any Residual Funds remain with the Trust in

an amount which the Plan Trustee, in his sole and absolute discretion, determines to be unnecessary

for the administration of the Trust and economically burdensome to the Trust, the Plan Trustee is

hereby granted authority to make a charitable donation and dispose of any such Residual Funds to

such charity or charities as the Plan Trustee may choose or to utilize the Residual Funds for the

Public Interest Services, without the need to re-open these Cases or further order of the Court.

         5.         With respect to the Public Interest Services, the Court finds that the Trust’s

responding to the Public Interest Services serves a valid and significant purpose and that the Trust’s

failure to provide the Public Interest Services would cause significant harm to borrowers and

parties in interest in these Cases. The Court further finds that the Trust’s providing the Public

Interest Services is a valid exercise of the Plan Trustee’s authority under the Plan Trust Agreement

and a proper exercise of the Plan Trustee’s business judgment. The Trust is authorized, but not

directed, to continue Public Interest Services through and after this Order is entered and the

Bankruptcy Cases are closed. The Plan Trustee is hereby authorized, in the Plan Trustee’s sole

and absolute discretion, to use any Disputed Claims Reserves or Residual Funds to fund the Trust’s

ongoing Public Interest Services, regardless of whether such Public Interest Services are performed

before or after the date of this Order. The Plan Trustee may cease Public Interest Services at his

discretion upon approval by the PAC.

         6.         For the avoidance of doubt, the exculpation, release, and indemnification

provisions contained in Section VIII of the Plan Trust Agreement apply to all actions the Plan

Trustee, the Plan Advisory Committee, and their respective professionals have taken or will take



                                                    4
4852-8903-6693.21
              Case 3:09-bk-07047-JAF         Doc 8923     Filed 09/13/19     Page 31 of 67




with respect to the Public Interest Services and other actions in these Bankruptcy Cases and

adversary proceedings notwithstanding the closure of the Bankruptcy Cases.

         7.         The exculpation, indemnification, and release provisions contained in Section VIII

of the Trust Agreement are hereby reaffirmed and approved and shall continue in full force and

effect until and after termination of the Trust notwithstanding the closure of the Bankruptcy Cases.

                    a.     Exculpation and Indemnification; Limitation of Liability.        Neither the

Trustee nor any member of the Advisory Committee, nor their respective employees, counsel,

other professionals, agents, representatives or designees, including any Trust Administrator, nor

any director, officer or manager of TBW or any of its subsidiaries who held such position on or

after the Effective Date (each, a “Plan Trust Exculpated Party” and collectively, the “Plan Trust

Exculpated Parties”), shall be liable for any Claims, causes of action, liabilities, obligations, losses,

damages, costs and expenses (including attorneys’ fees and expenses) and other assertions of

liability (collectively “Plan Trust Released Claims”) arising out of the discharge of the powers and

duties conferred upon the Trustee or the Advisory Committee by the Plan Trust Agreement, the

Plan or any Order of the Bankruptcy Court, or requested to be performed by the Trustee or any

member of the Advisory Committee, other than for Plan Trust Released Claims determined by a

Final Order to have arisen or resulted solely from such Plan Trust Exculpated Party’s gross

negligence or willful misconduct. Any action taken or omitted to be taken with the approval of

the Bankruptcy Court or the Advisory Committee will conclusively be deemed not to constitute

gross negligence or willful misconduct. With regard to the investment of Trust Assets, no Plan

Trust Exculpated Party shall have any liability for any decision regarding the investment of Trust

Assets if that investment decision was or is approved by either the Advisory Committee or the

Bankruptcy Court. No Holder of a Claim or other Person will have or be permitted to pursue any



                                                    5
4852-8903-6693.21
            Case 3:09-bk-07047-JAF        Doc 8923      Filed 09/13/19     Page 32 of 67




Claim or cause of action against any Plan Trust Exculpated Party for making or approving, or not

making or approving, payments or Distributions in accordance with the Plan or for implementing

the provisions of the Plan. The Trustee and the members of the Advisory Committee shall have

absolute discretion to pursue or not to pursue or continue to pursue any and all Claims, Causes of

Action, or other matters, activities or things as it determines is in the best interests of the

Beneficiaries using their reasonable business judgment and consistent with the purposes of the

Plan Trust, and shall have no liability for the outcome of their decisions, except as provided in this

paragraph. The Trustee shall be entitled to enjoy all of the rights powers, immunities and privileges

applicable to a chapter 7 trustee under the Bankruptcy Code and each member of the Advisory

Committee shall be entitled to enjoy all of the rights, powers, immunities and privileges of an

official committee of unsecured creditors under the Bankruptcy Code. Each of the Trustee and the

members of the Advisory Committee, may, in connection with the performance of its respective

functions, and in its sole and absolute discretion, consult with its attorneys, accountants, financial

advisors and agents, and shall not be liable for any act taken, not taken, or suffered to be done in

accordance with the advice or opinions rendered by such persons, regardless of whether such

advice or opinions are provided in writing. Notwithstanding such authority, neither the Trustee

nor any member of the Advisory Committee shall be under any obligation to consult with its

attorneys, accountants, financial advisors or agents, and their determination not to do so shall not

result in the imposition of liability on the Trustee or such member of any other Plan Trust

Exculpated Party, unless such determination is determined by a Final Order to be solely due to

such Plan Trust Exculpated Party’s gross negligence or willful misconduct. In an abundance of

caution, to the fullest extent permitted by applicable law, the Plan Trust Exculpated Parties shall

not be subject to personal liability, and shall be exculpated and indemnified, and shall have the



                                                  6
4852-8903-6693.21
            Case 3:09-bk-07047-JAF         Doc 8923     Filed 09/13/19     Page 33 of 67




right to obtain advances to cover reasonable expenses of defense, pursuant to the terms of the Plan

Trust Agreement. In no event will the Trust Exculpated Parties be liable for punitive, exemplary,

consequential, special or other damages for a breach of, or otherwise, for acts taken in connection

with the Plan, Confirmation Order, or the Trust Agreement under any circumstances, including

but not limited to actions against third parties. For the avoidance of doubt, this provision is

intended to and shall be an absolute bar to claims against the Plan Trustee, the Advisory

Committee, and their professionals for actions taken consistent with the Plan, Confirmation Order,

the Plan Trust Agreement, and the provisions of this paragraph 7.

                    b.   Indemnification. To the fullest extent permitted by applicable law, the Plan

Trust shall indemnify, defend and hold harmless each Plan Trust Exculpated Party from and

against any and all Plan Trust Released Claims arising out of or resulting from such Plan Trust

Exculpated Party’s acts or omissions, or consequences of such acts or omissions, with respect to

the implementation or administration of the Plan Trust or the Plan or the discharge of its duties

hereunder or thereunder, or at the request of the Trustee or any member of the Advisory

Committee, including without limitation, relating to any action, suit, proceeding or investigation

brought by or threatened against such Plan Trust Exculpated Party; provided, however, that no

such indemnification will be made to such Plan Trust Exculpated Party for Plan Trust Released

Claims determined by a Final Order to have arisen or resulted solely from such Plan Trust

Exculpated Party’s gross negligence or willful misconduct. Any action taken or omitted to be

taken with the approval of the Bankruptcy Court or the Advisory Committee will conclusively be

deemed not to constitute gross negligence or willful misconduct. All Plan Trust Released Claims

for which indemnity is provided under this Agreement to any Plan Trust Exculpated Party shall be

payable on demand from Trust Assets prior to payment to Beneficiaries from Trust Assets. The



                                                  7
4852-8903-6693.21
              Case 3:09-bk-07047-JAF        Doc 8923      Filed 09/13/19    Page 34 of 67




Trustee may commit the Plan Trust to indemnify any Plan Trust Exculpated Party in accordance

with the terms of this Section in any engagement letter or contract that the Trustee may enter into

in connection with hiring or retaining such third parties pursuant to this Agreement.

         8.         No provision of the Plan, Confirmation Order or the Plan Trust Agreement shall be

construed as requiring the Plan Trustee and/or Advisory Committee to expend or risk its own funds

or otherwise to incur any personal financial liability (x) in the performance of any of its duties

thereunder or hereunder, including any situation where the Avoidance Action Trust Assets are

insufficient to permit the administration of the Trust or distributions as contemplated herein or the

payment of fees and expenses of the Trust Professionals, or (y) in the exercise of any of its rights

or powers afforded hereunder or thereunder

         9.         With respect to the REO/HAM Reallocation, the Plan Trustee’s proposed

reallocation is approved, and the Trust is hereby authorized to reallocate the sum of $1,870,755 to

Residual Funds.

         10.        The Plan Trustee is hereby authorized to abandon any Residual Assets which the

Plan Trustee, in the exercise of his business judgment, determines to be of inconsequential value

or burdensome to the Trust and its beneficiaries, without the need to re-open these Cases or further

order of the Court, provided that such abandonment is accomplished in accordance with the

provisions of the Trust Agreement.

         11.        The Trust termination date is hereby extended to February 10, 2022 (unless

terminated earlier in accordance with this Order), without prejudice to the Plan Trustee’s right to

seek further extensions of the Trust termination date. To the extent required by applicable non-

bankruptcy law, pursuant to Section II.G. of the Plan Trust Agreement and Bankruptcy Code §

105, the Plan Trustee is hereby authorized to seek additional extensions if approved by the PAC



                                                    8
4852-8903-6693.21
            Case 3:09-bk-07047-JAF            Doc 8923      Filed 09/13/19      Page 35 of 67




by filing with this Court a notice of extension in the form as set forth in Exhibit C attached hereto.

The Cases need not be reopened to effect the extension. The Court finds such notice of extension

of Trust termination complies with the Plan, Plan Trust Agreement, and applicable non-bankruptcy

law.

         12.        To the extent that the Plan Trustee determines it is appropriate to terminate the Trust

prior to the termination date of February 10, 2022, the Plan Trustee may file a “Notice of

Termination” stating the effective date of termination, and upon such filing, the Trust shall be

terminated automatically without the need for any further action by the Trust, Plan Trustee, or the

Court, and without further notice.

         13.        Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022,

these jointly administered cases are hereby closed as of the date of this Order (the “Closing Date”),

provided however, that the Court shall retain such jurisdiction as is provided in Article 13 of the

Plan.

         14.        For the avoidance of any doubt, the closing of these Cases shall not affect the

authority granted to the Trust, Plan Trustee, and the Plan Advisory Committee, pursuant to the

Plan, the Confirmation Order, and Plan Trust Agreement. The members and duties of the PAC

shall continue until the Trust termination.

         15.        For purposes of calculating U.S. Trustee fees pursuant to 28 U.S.C. § 1930(A)(6),

disbursements made by the Trust up to the Closing Date will be included in the calculation, and

the Trust will provide the necessary post-confirmation reporting of total disbursements and pay

the appropriate quarterly fee with respect to these cases no later than thirty (30) days after the

Closing Date. No quarterly fees will be payable with respect to these Cases for periods after the

Closing Date.



                                                      9
4852-8903-6693.21
            Case 3:09-bk-07047-JAF            Doc 8923      Filed 09/13/19      Page 36 of 67




         16.        The Claims Agent is directed to prepare a final claims register and file it with the

Court within thirty (30) days after entry of this Order. Thereafter, the engagement of the Claims

Agent shall automatically be deemed terminated, and the Claims Agent shall be discharged and

released from all further duties, obligations, and liabilities related to the Cases.

         17.        The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

         18.        To the extent of a conflict between the Plan, Confirmation Order, or Trust

Agreement and this Order, this Order shall control.

         19.        The Court retains jurisdiction to hear and determine all matters arising from or

related to the interpretation or implementation of this Order.

         20.        Pursuant to Local Rule 9070-1(c)(3), the Clerk shall, without further notice, dispose

of any exhibits in these jointly administered cases unless they are reclaimed by the appropriate

party within 30 days.

         21.        The Trust shall mail copies of this Order to all creditors and parties-in-interest.

                                                   ###




                                                      10
4852-8903-6693.21
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 37 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 38 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 39 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 40 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 41 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 42 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 43 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 44 of 67
Case 3:09-bk-07047-JAF   Doc 8923   Filed 09/13/19   Page 45 of 67
                                                      Case 3:09-bk-07047-JAF                                                                         Doc 8923                                 Filed 09/13/19                                            Page 46 of 67




                                                                                                                                           Summary of TBW, REO, and HAM Claim Payments

                                                         Paid Claims                      Paid Claims                  Paid Claims                  Paid Claims                    Paid Claims                 Paid Claims                  Paid Claims                 Paid Claims                 Paid Claims              Total Claims Payments
                                                              2011                            2012                          2013                         2014                          2015                        2016                          2017                        2018                        2019


                                                   Number            Paid Claim    Number        Paid Claim      Number        Paid Claim     Number        Paid Claim      Number        Paid Claim    Number        Paid Claim      Number        Paid Claim    Number        Paid Claim    Number        Paid Claim      Number
Class    Class Description                        of Claims             Amount    of Claims         Amount      of Claims         Amount     of Claims         Amount      of Claims         Amount    of Claims         Amount      of Claims         Amount    of Claims         Amount    of Claims         Amount      of Claims   Total Payments

TBW
Admin    Administrative Claims                       5           $2,864,837          11              $198,245      0                 $0         2               $649,808      0                  $0       1               $145,000      0                 $0        0                 $0        0                    $0       19          $3,857,891
PriTax   Priority Tax Claims                         0                     $0        7               $256,874      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       7             $256,874
WARN     WARN ACT                                    0                     $0      1,298       $16,145,281         0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0     1,298        $16,145,281
TBW 1    TBW Priority Non-Tax Claims                 0                     $0        0                    $0       0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       0                      $0
TBW 1    TBW Priority Unpaid Vacation Claims         0                     $0      1,264        $1,862,383         0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0     1,264         $1,862,382
TBW 2    FDIC Secured Claim - AOT                    1           $9,326,873          1         $49,695,114         1         $34,132,274        1         $20,420,595         1         $62,468,252       1          $6,597,249         1          $9,924,309       1          $3,533,962       1               $149,947      1         $196,248,574
TBW 3    FDIC Secured Claim - Overline Facility      0                     $0        1          $2,979,773         1          $4,854,120        1          $7,353,010         0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       1          $15,186,904
TBW 4    Sovereign Secured Claim                     1          $13,345,000          0         $15,750,000         0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       1          $29,095,000
TBW 5    Natixis Secured Claim                       1          $32,155,000          0                    $0       0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       1          $32,155,000
TBW 7    TBW Other Secured Claims                    0                     $0        2                 $1,242      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       2               $1,242
TBW 8    TBW GUC Claims (Non Trade Creditors)        0                     $0        0                    $0       0                 $0         0                    $0      125       $200,000,000      125       $125,000,000        125        $15,000,000      125        $20,000,000      125        $12,000,000        125        $372,000,000
TBW 9    TBW GUC Claims (Trade Creditors)            0                     $0        0                    $0       0                 $0        574         $4,486,856        574         $4,324,715       1               $162,141     574         $3,204,897       0                 $0        1               $640,979     576         $12,819,589
TBW 10   TBW Subordinated Claims - ESOP              0                     $0        0                    $0       0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       0                      $0
Total:                                               8          $57,691,709        2,584       $86,888,913         2         $38,986,394       578        $32,910,268        700       $266,792,967      128       $131,904,390        700        $28,129,206      126        $23,533,962      127        $12,790,926       3,295       $679,628,737

HAM      Administrative Claims                       0                     $0        1                 $7,158      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       1               $7,158
         Priority Tax Claims                         0                     $0        3                 $7,428      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       3               $7,428
         HAM General Unsecured Claims                0                     $0        0                     $0      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       0                   $0
         Subtotal HAM                                0                     $0        4                $14,586      0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       4              $14,586

REO      REO General Unsecured Claims                0                     $0        0                    $0       0                 $0         0                    $0       0                  $0       0                    $0       0                 $0        0                 $0        0                    $0       0                      $0
                      Case 3:09-bk-07047-JAF      Doc 8923    Filed 09/13/19         Page 47 of 67


                                    Claim Distributions to Class 8 Creditors

                                                           Amount of Interim Distributions To-Date -->            $372,000,000

                                                                                                         Total Cumulative Paid
                                                  Claim       FINAL Allowed         FINAL Prorata %             1st - 8th
Creditor                                          Number      Claim Amount         of Claims Pool [A]    Interim Distr Amt [A]
FDIC-R For Colonial Bank                          3020       $2,215,095,998.00                 36.84%         $136,828,340.17
Ocala Funding, LLC (Ocala Litigation Trust)       3442       $1,750,000,000.00                 29.10%         $108,098,969.76
Ocala Funding, LLC (Ocala Litigation Trust) [B]   2629       $1,022,000,000.00                 16.99%          $63,129,798.34
Government National Mortgage Association          3524         $610,000,000.00                 10.14%          $37,680,212.32
Sovereign Bank                                    1362         $136,781,302.17                  2.27%           $8,449,095.91
The US Department of Justice                      3307          $89,914,335.00                  1.50%           $5,554,083.99
FDIC-R For Platinum Bank                          3026          $30,800,000.00                  0.51%           $1,902,541.87
Wells Fargo Bank                                  1724          $19,877,602.00                  0.33%           $1,227,856.17
US Department of HUD                              3518          $18,690,992.09                  0.31%           $1,154,558.28
US Bank / Bayview (1 of 8)                        2647          $13,606,769.40                  0.23%             $840,501.57
US Bank / Bayview (2 of 8)                        2646          $13,146,364.91                  0.22%             $812,062.00
US Bank / Bayview (3 of 8)                        2644          $11,815,470.61                  0.20%             $729,851.54
US Bank / Bayview (4 of 8)                        2649          $10,022,562.24                  0.17%             $619,102.09
US Bank / Bayview (5 of 8)                        2645           $9,733,280.58                  0.16%             $601,232.92
US Bank / Bayview (6 of 8)                        2650           $7,711,511.96                  0.13%             $476,346.57
US Bank / Bayview (7 of 8)                        2651           $6,552,048.92                  0.11%             $404,725.56
US Bank / Bayview (8 of 8)                        2648           $5,963,699.00                  0.10%             $368,382.70
Natixis Real Estate Capital Inc.                  1360           $9,185,801.85                  0.15%             $567,414.70
Seaside National Bank & Trust                     3418           $8,437,214.21                  0.14%             $521,173.81
FDIC-R IndyMac Bank                               3525           $6,315,371.12                  0.11%             $390,105.78
RBC Capital Market Corporation                    379            $2,238,750.00                  0.04%             $138,289.47
315 NE 14th Street Ocala LLC                      3456           $1,750,000.00                  0.03%             $108,098.97
Lehman Brothers Inc.                              3051           $1,601,003.92                  0.03%              $98,895.36
Liberty Mutual Insurance                          3526           $1,455,407.09                  0.02%              $89,901.72
Cole Taylor Bank                                  3037           $1,440,734.11                  0.02%              $88,995.36
Stephens Inc.                                     2563           $1,244,687.50                  0.02%              $76,885.39
Shannon Welch                                     3478           $1,000,000.00                  0.02%              $61,770.84
Wells Fargo Funding Inc.                          1157             $709,800.55                  0.01%              $43,844.98
Zurich American Insurance                         3508             $620,200.00                  0.01%              $38,310.27
Jeffrey Cavender                                  3479             $425,000.00                  0.01%              $26,252.61
J.P. Morgan Chase Bank                            2565             $403,320.91                  0.01%              $24,913.47
Premier Corporate Centre LLC                      3426             $397,135.48                  0.01%              $24,531.39
Credit Suisse Securities USA LLC                  2575             $393,339.84                  0.01%              $24,296.93
Mesirow Financial, Inc.                           1343             $335,429.59                  0.01%              $20,719.77
Colfax Koehler LLC                                341              $301,760.00                  0.01%              $18,639.97
Centurion Asset Partners                          3229             $250,000.00                  0.00%              $15,442.71
Braintree Hill Office Park LLC                    1711             $230,547.64                  0.00%              $14,241.12
LPP Mortgage Ltd & Lnv Corporation                1448             $225,374.75                  0.00%              $13,921.59
First American Corelogic                          2637             $210,138.00                  0.00%              $12,980.40
Pitney Bowes Global Financial Services (1 of 2)   3343             $166,221.59                  0.00%              $10,267.65
Pitney Bowes Global Financial Services (2 of 2)   3344              $16,841.86                  0.00%               $1,040.34
First American Real Estate Tax Service, LLC       320              $156,297.00                  0.00%               $9,654.60
Internal Revenue Service                          297              $150,000.00                  0.00%               $9,265.63
Great America Leasing Corporation                 54               $150,000.00                  0.00%               $9,265.63
Stephanie Kennedy                                 3314             $138,421.49                  0.00%               $8,550.41
Deltacom Inc.                                     623              $138,226.91                  0.00%               $8,538.39
Robert And Phyllis Terry                          3454             $129,190.00                  0.00%               $7,980.17
Hawthorne Capital LLC                             87               $116,800.00                  0.00%               $7,214.83
Fox Rothschild                                    1590             $107,109.37                  0.00%               $6,616.24
Douglas Emmett 2000 LLC                           294              $100,026.20                  0.00%               $6,178.70
Sun Life Assurance Company Of Canada              301               $99,880.50                  0.00%               $6,169.70
Successfactors                                    1053              $92,000.00                  0.00%               $5,682.92
Wells Fargo Bank                                  1156              $91,924.74                  0.00%               $5,678.27
Selene Finance LP                                 2568              $89,530.55                  0.00%               $5,530.38
Narcisco Rodas                                    461               $70,000.00                  0.00%               $4,323.96
Bothwell Bracker                                  3491              $66,643.35                  0.00%               $4,116.62
Bank of Herrin                                    3270              $63,801.51                  0.00%               $3,941.07
                     Case 3:09-bk-07047-JAF         Doc 8923    Filed 09/13/19         Page 48 of 67


                                  Claim Distributions to Class 8 Creditors

                                                             Amount of Interim Distributions To-Date -->            $372,000,000

                                                                                                           Total Cumulative Paid
                                                    Claim       FINAL Allowed         FINAL Prorata %             1st - 8th
Creditor                                            Number      Claim Amount         of Claims Pool [A]    Interim Distr Amt [A]
Scott Allan Schledwitz                              994               $60,000.00                  0.00%                $3,706.25
Lakehills Center At Laguna, LLC                     1576              $57,406.20                  0.00%                $3,546.03
Mskp Ramblewood Square LLC                          1377              $54,309.30                  0.00%                $3,354.73
Canon Financial Services Inc.                       3461              $53,763.82                  0.00%                $3,321.04
Washington State Treasurer                          s26638            $49,925.28                  0.00%                $3,083.93
G&I VI 655/755 Business Center LLC                  1337              $41,000.00                  0.00%                $2,532.60
Thomas Canterbury                                   3522              $40,000.00                  0.00%                $2,470.83
First American Flood Data Services                  62                $37,857.00                  0.00%                $2,338.46
Billmatrix                                          1505              $35,750.00                  0.00%                $2,208.31
Oconee Capital Management LLC                       1627              $34,333.03                  0.00%                $2,120.78
Al Hofeld Jr                                        3031              $32,000.00                  0.00%                $1,976.67
US Bancorp Business Equipment Finance Group         291               $17,347.65                  0.00%                $1,071.58
Benefit Express LLC                                 53                $15,400.00                  0.00%                  $951.27
Sharon Woodford                                     1595              $15,000.00                  0.00%                  $926.56
MMS Mortgage Services                               3049              $14,490.65                  0.00%                  $895.10
Quietwater Ltd Partnership                          101               $13,804.00                  0.00%                  $852.68
Mary Puckett & Allene Whaley                        1071              $12,000.00                  0.00%                  $741.25
First American CREDCO, Inc.                         1271              $11,310.00                  0.00%                  $698.63
Magnolia Bank                                       1075               $9,910.62                  0.00%                  $612.19
Konica Minolta Imaging                              s6002              $9,714.68                  0.00%                  $600.08
CIT Technology Financing Services Inc.              184                $9,700.62                  0.00%                  $599.22
Hope Community Credit Union                         1485               $7,324.00                  0.00%                  $452.41
Credstar                                            s6149              $7,128.00                  0.00%                  $440.30
Ace Mortgage Corporation                            1643               $7,073.90                  0.00%                  $436.96
Global Unity Trust LLC Dba Global Unity Mortgage    2549               $7,043.56                  0.00%                  $435.09
Hallmark Home Mortgage LLC                          2566               $5,983.34                  0.00%                  $369.60
Community First Bank A/D/O First Savings Bank Fsb   905                $5,234.33                  0.00%                  $323.33
American Chartered Bank                             1674               $4,673.66                  0.00%                  $288.70
Corporate Office Centers                            1658               $4,180.32                  0.00%                  $258.22
Citizens State Bank Norwood Young America           790                $4,000.00                  0.00%                  $247.08
River Valley Bancorp                                1015               $3,642.46                  0.00%                  $225.00
Pine Country Bank                                   3261               $3,557.48                  0.00%                  $219.75
Visalia Community Bank                              209                $3,293.48                  0.00%                  $203.44
Guaranty Bond Bank                                  1446               $2,964.84                  0.00%                  $183.14
First National Bank of Pulaski                      1671               $2,787.34                  0.00%                  $172.18
Highlands Independent Bank                          1135               $2,533.12                  0.00%                  $156.47
Wells Fargo Financial Leasing Inc.                  1                  $2,477.22                  0.00%                  $153.02
East Cambridge Savings Bank                         3033               $2,324.25                  0.00%                  $143.57
CoreLogic Appraisal Services                        1191               $2,270.00                  0.00%                  $140.22
First Community Bank of Hillsboro                   1553               $2,080.54                  0.00%                  $128.52
Trisummit Bank                                      1326               $2,040.35                  0.00%                  $126.03
Metairie Bank & Trust Co.                           2638               $2,015.70                  0.00%                  $124.51
Summit Mortgage Bankers                             s26695             $1,902.65                  0.00%                  $117.53
Greenbank                                           3025               $1,809.55                  0.00%                  $111.78
CFbank                                              1262               $1,727.24                  0.00%                  $106.69
City of Crystal River                               s26511             $1,710.21                  0.00%                  $105.64
Mortgage Achievers, Corp                            1927               $1,530.00                  0.00%                   $94.51
Insight Bank                                        1464               $1,322.26                  0.00%                   $81.68
Canon Financial Services                            s6193              $1,259.54                  0.00%                   $77.80
Summit Community Bank                               1923               $1,103.07                  0.00%                   $68.14
Commonwealth of Massachusetts                       s26493               $889.00                  0.00%                   $54.91
Missouri Department of Revenue                      5                    $613.55                  0.00%                   $37.90
Simmons First National Bank                         1451                 $604.17                  0.00%                   $37.32
State Bank Commissioner                             s26708               $500.00                  0.00%                   $30.89
Southwest National Bank                             1020                 $440.75                  0.00%                   $27.23
Kansas Income Tax                                   s6010                $337.69                  0.00%                   $20.86
Oklahoma Tax Commission                             132                  $267.63                  0.00%                   $16.53
                       Case 3:09-bk-07047-JAF                    Doc 8923          Filed 09/13/19           Page 49 of 67


                                      Claim Distributions to Class 8 Creditors

                                                                               Amount of Interim Distributions To-Date -->                    $372,000,000

                                                                                                                                   Total Cumulative Paid
                                                                  Claim           FINAL Allowed            FINAL Prorata %                 1st - 8th
Creditor                                                          Number          Claim Amount            of Claims Pool [A]        Interim Distr Amt [A]
City of Casselberry                                             s26514                     $210.38                     0.00%                       $13.00
Department of Veterans Affairs                                  s6127                      $200.00                     0.00%                       $12.35
The Samuels Group, Inc.                                         1370                       $175.00                     0.00%                       $10.81
Security First Bank of ND                                       1050                       $150.57                     0.00%                        $9.30
Alabama Secretary of State                                      s26611                     $105.00                     0.00%                        $6.49
Department of Finance                                           s26453                      $72.00                     0.00%                        $4.45
Comanche County Treasurer                                       1500                        $53.30                     0.00%                        $3.29
Alabama Department of Revenue                                   59                          $50.00                     0.00%                        $3.09
City of Savannah                                                s26504                      $42.58                     0.00%                        $2.63
Texas Secretary of State                                        s26685                       $2.00                     0.00%                        $0.12
Class 9 Creditors                                               N/A                          $0.00                     0.00%                   $42,709.23
Georgia Department of Revenue                                   1230                         $0.00                     0.00%                      $266.25
Bankwest, Inc.                                                  1331                         $0.00                     0.00%                       $12.62
Total - Allowed Claims (124)                                                     $6,013,552,597.39                   100.00%              $371,505,182.60
Total - Outstanding $'s to be re-allocated at final distribution                                                                              $494,817.41
Total - Distributed (Actual + $'s To be Reallocated)                                                                                         $372,000,000.00
Notes:
[A] Creditor pro-rata claim %'s have changed/increased over time as a result of the resolution of various disputed claims. And, as a result, the total
distributions to-date, as shown above by Creditor, will not reconcile by virtue of a calculation of $371.5 MM distributed x Creditor's Final Claim %. For
example, the FDIC-R has received distributions of $136.8 MM of the $371.5 MM distributions to-date which equates to a pro-rata claim percentage of
36.831%. With the resolution of the last disputed claim, the FDIC-R's pro-rata claim % has increased from 36.831% to 36.835%, a difference of .0043%
or $15,834.69. To-date, the Trust has performed two claim % true-ups (Interim distribution #5 and #8), however the Trust recently resolved its last and
final disputed claim. As such, when the Trust releases disputed claim funds ($495k) along with an interim and/or final distribution, if any, a
reconciliation/true-up will need to occur to ensure all Creditors receive their appropriate pro-rata % of the Trust's distributable proceeds.

[B] In accordance with Ocala's Settlement Agreement (Dkt. 398) with Freddie Mac, as approved by the Court in In Re: Ocala Funding, LLC (Case No.
3:12-bk-04524-JAF), Freddie Mac assigned to Ocala its allowed claim in the TBW bankruptcy case. As such, Freddie Mac's Distribution with respect to
its allowed claim is to be paid directly to Ocala. The First through Eighth Interim Distributions yielded a gross amount of $63,129,798.34 or a net amount
of $56,879,798.34 (after the $6.250 MM assignment to Class 9) to Ocala with respect to the Freddie Mac claim.
                   Case 3:09-bk-07047-JAF               Doc 8923        Filed 09/13/19   Page 50 of 67


                                     Claim Distributions to Class 9 Creditors

                                                                                                               Total Cumulative Paid
                                                    Claim Purchaser             Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                            (If Applicable)             Number   Claim Amount       Distribution Amt (100%)
A-2-Z PEST CONTROL                                                              s6268            $150.00                    $150.00
AA COMPUTER SERVICES, INC.                                                      s26621            $25.00                     $25.00
AAA APPRAISAL SERVICE                                                           s6267            $100.00                    $100.00
AAA APPRAISALS LLC                                  RESTORATION HOLDINGS LTD    s6266            $100.00                    $100.00
AAA POP-A-LOCK INC.                                                             s6265            $418.70                    $418.70
ABAKUKS & ASSOCIATES                                                            s6264            $100.00                    $100.00
ABC SEPTIC TANK SVC. OF OCALA                                                   1563             $100.00                    $100.00
ABRAHAM APPRAISAL                                                               1340           $1,072.00                  $1,072.00
ABSOLUTE APPRAISALS INC                                                         s26620           $225.00                    $225.00
ABSOLUTE EQUITY APPRAISALS LLC                                                  290              $325.00                    $325.00
ACCENT TITLE LLC                                                                1670           $1,650.60                  $1,650.60
ACCURATE PEST MANAGEMENT                                                        s6260             $52.00                     $52.00
ACCURATE RE APPRAISALS INC                                                      1455             $325.00                    $325.00
ACCURATE REAL ESTATE APPRAISER                                                  s26618           $100.00                    $100.00
ACE AMERICA`S CASH EXPR                                                         310            $1,442.70                  $1,442.70
ACE AMERICAN INSURANCE COMPANY                                                  3048          $51,500.00                 $51,500.00
ADT SECURITY SERVICES INC                                                       251            $8,785.99                  $8,785.99
ADVANCED APPRAISAL SERVICES                                                     s26616           $100.00                    $100.00
ADVANCED EDUCATION SYSTEMS                                                      s26615           $485.00                    $485.00
ADVANTAGE LASER PRODUCTS                                                        s6255            $411.71                    $411.71
AEROTEK INC                                                                     237            $6,478.97                  $6,478.97
AISLING APPRAISALS, LLC                                                         s26613           $265.00                    $265.00
AK CONTRACTING GEN CONTRACTORS PROPERTY MGMT LLC                                269          $495,000.00                $495,000.00
ALAN F MAY APPRAISAL SERVICE                                                    19               $100.00                    $100.00
ALEXANDER B SWIECZKOWSKI                            RESTORATION HOLDINGS LTD    s26610           $150.00                    $150.00
ALLIED WASTE SERVICES #800                                                      s26607           $376.77                    $376.77
ALPHA APPRAISAL LLC                                                             1468             $700.00                    $700.00
ALPHA CARD SYSTEMS, LLC                             RESTORATION HOLDINGS LTD    1192             $959.64                    $959.64
ALPINE APPRAISALS LLC                                                           21               $105.00                    $105.00
ALTMAN`S FAMILY PEST CONTROL                                                    s6245            $379.13                    $379.13
ALVERSON TAYLOR MORTENSEN & SANDERS                 CAPITAL INVESTORS           3068          $25,378.24                 $25,378.24
ALVERSON TAYLOR MORTENSEN & SANDERS                 CAPITAL INVESTORS           3067           $9,857.00                  $9,857.00
AMBIUS INC                                                                      s6244            $265.24                    $265.24
AMCAPPRAISALSINC.COM                                                            1323             $325.00                    $325.00
AMERICAN FIRE & SAFETY SUPPLY                                                   s26601         $1,097.16                  $1,097.16
AMERICAN MORTGAGE & EQUITY                          RESTORATION HOLDINGS LTD    s26599           $150.00                    $150.00
AMERICAN MORTGAGE LAW GROUP                         LIQUIDITY SOLUTIONS INC     s6240          $9,644.98                  $9,644.98
AMES APPRAISAL INC                                                              957            $1,480.00                  $1,480.00
ANCHOR APPRAISALS                                                               1657             $350.00                    $350.00
ANTHONY COMBS APPRAISALS                                                        s26594            $75.00                     $75.00
APL APPRAISAL CO                                                                s6237            $100.00                    $100.00
APPRAISAL ASSOCIATES GROUP                                                      s26592           $150.00                    $150.00
APPRAISAL HOUSE                                                                 s26591           $100.00                    $100.00
APPRAISAL SPECIALISTS OF TAMPA BAY                                              1683             $331.00                    $331.00
APPRAISALONE                                                                    s26590           $400.00                    $400.00
APPRAISALS BY LARRY WASHINGTON                                                  s6236             $75.00                     $75.00
APPRAISERS INC                                                                  988              $650.00                    $650.00
APPRECIATING HOMES                                                              s26589           $100.00                    $100.00
ARAMARK                                                                         s6235            $734.45                    $734.45
ARAMARK                                                                         s6233            $237.78                    $237.78
ARAMARK                                                                         s6234             $68.90                     $68.90
ARIAL SOFTWARE LLC                                                              s26588           $575.00                    $575.00
ARNOLD SERVICES INC DBA ARNOLD APPRAISAL SERVICES                               646            $2,400.00                  $2,400.00
ARSENAL APPRAISAL                                                               1079             $700.00                    $700.00
ASSOCIATED MONITORING SERVICE                                                   s6227            $111.67                    $111.67
AT&T CORP                                                                       1632         $900,000.00                $900,000.00
ATLANTIC APPRAISAL GROUP, LLC                                                   s26586           $200.00                    $200.00
ATLANTIC LAW GROUP LLC                                                          3042           $4,630.02                  $4,630.02
AURORA LOAN SERVICES                                                            s26585         $1,920.52                  $1,920.52
AUSSPRUNG & ASSOCIATES APPRAIS                                                  s26583           $290.00                    $290.00
BAIRD & ASSOCIATES                                                              s26579            $75.00                     $75.00
BAKER VALUATION INC                                                             802              $350.00                    $350.00
BANC OF AMERICA LEASING                                                         s6222            $421.88                    $421.88
BARFIELD & ASSOCIATES                               ARGO PARTNERS               s6220         $15,250.00                 $15,250.00
BARLOW REAL ESTATE APPRAISAL                                                    s26572            $75.00                     $75.00
BARNHORN INC.                                                                   s26571           $300.00                    $300.00
BARTHI, BARBARA                                                                 s6218            $269.12                    $269.12
BARU, AYLON                                                                     s6217            $326.00                    $326.00
BAUDENDISTEL, TRISHA L                                                          s6216            $822.72                    $822.72
BAY DOCS, INC                                                                   s6215          $1,375.00                  $1,375.00
BAYSIDE APPRAISALS                                                              s26569           $125.00                    $125.00
                   Case 3:09-bk-07047-JAF              Doc 8923       Filed 09/13/19    Page 51 of 67


                                      Claim Distributions to Class 9 Creditors

                                                                                                              Total Cumulative Paid
                                                   Claim Purchaser             Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                           (If Applicable)             Number   Claim Amount       Distribution Amt (100%)
BEAIRD ORGANIZATION, LLC                                                       151            $1,750.00                  $1,750.00
BENEFIT EXPRESS LLC                                                            53            $24,805.00                 $24,805.00
BERNARD BARNETT LLC                                                            s26566           $125.00                    $125.00
BILL KAPURA BUILDING CONTRACTORS INC                                           1228          $13,222.90                 $13,222.90
BILLING SOLUTIONS                                                              s6213            $261.65                    $261.65
BILLMATRIX CORPORATION                                                         1505           $3,729.00                  $3,729.00
B-J TROPHIES                                                                   1163             $349.85                    $349.85
BLACK BOX NETWORK SERVICES                                                     s6212            $525.18                    $525.18
BLACK, SIMS, AND BIRCH, LLP                                                    s26561           $156.00                    $156.00
BLUE OAK APPRAISALS                                                            s26560           $100.00                    $100.00
BOB WOYTOVICH APPRAISALS                                                       s26559           $100.00                    $100.00
BODELL-VAN DRIMMELEN & ASSOC                                                   s6209            $200.00                    $200.00
BO-KAY FLORIST                                                                 s6210            $426.00                    $426.00
BOSTONBEAN COFFEE CO INC                                                       211            $1,815.12                  $1,815.12
BOYER COFFEE COMPANY, INC.                                                     s6206            $284.88                    $284.88
BOZEMAN APPRAISAL SERVICES INC                                                 1354             $325.00                    $325.00
BRADY APPRAISAL SERVICE INC                                                    499              $425.00                    $425.00
BRAINTREE ELECTRIC LIGHT DEPT                                                  s6205          $1,753.57                  $1,753.57
BRAND MORTGAGE GROUP                               LIQUIDITY SOLUTIONS INC     s26554         $3,579.88                  $3,579.88
BRASHEAR, MARSH, & MCCARTY PL                      CLAIMS RECOVERY GROUP LLC   s26553         $7,165.52                  $7,165.52
BRIGHTHOUSE-30765                                                              s26547           $104.21                    $104.21
BROCK & SCOTT PLLC                                                             2317          $14,385.64                 $14,385.64
BROOKS SYSTEMS, LLC                                                            s6203            $874.50                    $874.50
BRUCE BASTING                                      RESTORATION HOLDINGS LTD    s26543           $410.00                    $410.00
BURCH & CRACCHIOLO P A                                                         1031           $2,391.15                  $2,391.15
BURGESS - EXP, NANCY                                                           2574           $1,600.17                  $1,600.17
BURNS APPRAISAL INC                                                            s26541           $100.00                    $100.00
BUSH ROSS, P A                                                                 s6199            $175.00                    $175.00
BUSY BEE                                           CLAIMS RECOVERY GROUP LLC   s26540         $1,875.00                  $1,875.00
CAPITAL PROPERTY CONSULTANTS                                                   s26537           $150.00                    $150.00
CAPITAL VALLEY RE CONSULTANTS - WESTERN                                        1081             $100.00                    $100.00
CAROLYN DAVIS REAL ESTATE APPRAISALS               RESTORATION HOLDINGS LTD    s26535           $100.00                    $100.00
CARTOON STOCK LTD                                                              s6192            $120.00                    $120.00
CATHRO, JOHN                                                                   s6389          $2,791.08                  $2,791.08
CBM ATLANTA INC                                                                108            $7,542.15                  $7,542.15
CCS MODULAR MANUFACTURED HMS                                                   s26532           $481.57                    $481.57
CENTERSTATE APPRAISALS, INC                        RESTORATION HOLDINGS LTD    s6188            $125.00                    $125.00
CENTRAL TELEPHONE COMPANY - NEVADA, CENTURY LINK                               675              $486.01                    $486.01
CERTIFIED APPRAISALS & RESEARCH-WILLIA                                         s26530           $100.00                    $100.00
CHAPTER 7 BANKRUPTCY ESTATE OF GENE JORGENSEN                                  3503             $350.00                    $350.00
CHASE STAFFING SERVICES                                                        s6185            $470.15                    $470.15
CHEETAH APPRAISAL NETWORK                                                      s26526            $75.00                     $75.00
CHEWNING INSPECTION SERV                                                       s26525           $200.00                    $200.00
CHEWNING INSPECTION SERVICE                                                    s26524           $200.00                    $200.00
CINCINNATI BELL TELEPHONE                                                      284              $251.63                    $251.63
CINTAS CORPORATION                                                             s6180            $501.77                    $501.77
CINTAS CORPORATION NO. 2                                                       s6179            $150.22                    $150.22
CITRUS PUBLISHING                                                              s26515           $472.23                    $472.23
CLASSIC APPRAISAL ASSOC INC                                                    s26502           $100.00                    $100.00
CLEANING CONCEPTS, INC.                                                        s6174          $1,096.96                  $1,096.96
CLEANING WITH MARY K BAKER                                                     s26501           $325.00                    $325.00
CLERK OF THE CIRCUIT COURT SEMINOLE COUNTY, FL                                 125               $67.54                     $67.54
COASTAL APPRAISAL SERVICE LLC                                                  s26500            $75.00                     $75.00
COASTLINE DISTRIBUTION                                                         s6172            $285.50                    $285.50
COATS APRAISAL SERVICE INC                                                     1394             $500.00                    $500.00
COBB EMC                                                                       s6170             $26.48                     $26.48
COBB, ASHLEY K                                                                 s6169          $1,439.00                  $1,439.00
CODILIS & STAWIARSKI PC                            CLAIMS RECOVERY GROUP LLC   919           $73,122.92                 $73,122.92
COLORADO MORTGAGE LENDERS ASSC                                                 s26498           $369.00                    $369.00
COLUMBUS APPRAISAL &CONSULTING                     RESTORATION HOLDINGS LTD    s26497           $100.00                    $100.00
COMCAST 9579                                                                   s26496           $104.90                    $104.90
COMCAST COMMUNICATIONS                                                         s26495           $277.25                    $277.25
COMED CO                                                                       961              $770.80                    $770.80
COMMERCIAL AIR SYSTEMS, INC.                                                   s6163          $1,087.50                  $1,087.50
COMPLYSHARE, LLC                                                               s26492           $875.00                    $875.00
COMPU-LINK CORPORATION DBA CELINK                                              328           $38,751.90                 $38,751.90
CONEXIS BENEFIT ADMINISTRATORS                                                 s26489            $30.00                     $30.00
CONSOLIDATED ELECTRICAL DIST.                                                  1184             $528.88                    $528.88
CONSOLIDATED ELECTRICAL DISTRIBUTORS INC                                       73               $521.07                    $521.07
CONSTRUCTION CONTROL DYNAMICS, INC.                                            s26488         $2,306.25                  $2,306.25
CONTEMPORARY APPRAISALS                                                        s26487           $100.00                    $100.00
                    Case 3:09-bk-07047-JAF               Doc 8923           Filed 09/13/19   Page 52 of 67


                                       Claim Distributions to Class 9 Creditors

                                                                                                                   Total Cumulative Paid
                                                     Claim Purchaser                Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                             (If Applicable)                Number   Claim Amount       Distribution Amt (100%)
COOK COUNTY RECORDER OF DEEDS                                                       3258             $193.00                    $193.00
COOSA VALLEY APPRAISAL                                                              1574             $700.00                    $700.00
COPY GRAPHICS INC.                                                                  s6156             $48.15                     $48.15
CORELOGIC APPRAISAL SERVICES                                                        1191           $3,205.00                  $3,205.00
CORELOGIC, INC (FKA THE FIRST AMERICAN CORP)                                        1271          $15,962.50                 $15,962.50
CORELOGIC,INC (FKA THE FIRST AMERICAN CORPORATION)                                  2637         $296,590.01                $296,590.01
CORNEAL APPRAISAL SERVICES                                                          s26484           $375.00                    $375.00
CORNERSTONE APPRAISAL GROUP                                                         s6154            $175.00                    $175.00
CORNERSTONE FIRST FINANCIAL LLC                      RIVERSIDE CLAIMS LLC           1059           $7,500.00                  $7,500.00
CORPORATE OFFICE CENTERS                                                            1658             $779.78                    $779.78
COUCH APPRAISALS                                                                    s26480            $75.00                     $75.00
COUNTRY CLUB OF OCALA                                                               s6152            $604.18                    $604.18
COUNTRY HOMES APPRAISAL SERVICES LLC                                                1460             $375.00                    $375.00
CRAWFORD B MACKETHAN                                                                s26475           $380.00                    $380.00
CREASER APPRAISAL SERVICE                                                           s26474           $100.00                    $100.00
CREDSTAR                                                                            s6149         $10,061.69                 $10,061.69
CRESCENT RIDGE DAIRY INC.                                                           s26473           $118.83                    $118.83
CROWE, JACQUELINE LYNN                                                              887              $712.00                    $712.00
CRYSTAL SPRINGS WATER                                                               s26471           $143.48                    $143.48
CSC APPRAISALS                                                                      s26469           $100.00                    $100.00
CULLIGAN WATER SERVICES-GUM                                                         s26468           $105.11                    $105.11
CULLIGAN WATER SERVICES-GUM                                                         s6145             $16.43                     $16.43
CUNNINGHAM, JEFF                                                                    935              $350.00                    $350.00
CURB SERVICE VENDING                                                                s6144          $1,427.92                  $1,427.92
D GARDNER APPRAISALS                                                                1294             $750.00                    $750.00
D S MURPHY & ASSOCIATES                              RESTORATION HOLDINGS LTD       1183             $475.00                    $475.00
DANDRIDGE, BERNARD E                                                                s6142          $3,241.17                  $3,241.17
DANNA MCKITRICK PC                                                                  3310           $2,617.45                  $2,617.45
DANRICH INSPECTION SERVICES                                                         1108             $200.00                    $200.00
DAVINCI INTERNATIONAL, INC                           LIQUIDITY SOLUTIONS INC        1164           $2,634.26                  $2,634.26
DAVIS DINKINS ENGINEERING PA                                                        s6136         $15,817.16                 $15,817.16
DE CARLO, DEAN J                                                                    1181           $2,388.99                  $2,388.99
DEBOW MAILING MACHINE-STONE MT                                                      s26454           $374.50                    $374.50
DELTACOM INC                                                                        162           $70,959.77                 $70,959.77
DESERT STATE APPRAISING                                                             s26450           $395.00                    $395.00
DEVLIN APPRAISAL SERVICE                                                            s26448           $125.00                    $125.00
DICKINSON, SHERRY D                                                                 s6122            $986.97                    $986.97
DIRECTV                                                                             s26447           $300.09                    $300.09
DON J PAPINEAU & ASSOCIATES LTD                                                     s6118            $125.00                    $125.00
DOUGLAS COUNTY CLERK OF SUPERIOR COURTS OFFICE                                      1477               $7.00                      $7.00
DOUGLAS KLINGENSMITH INC                                                            s26440            $75.00                     $75.00
DUNCAN & ASSOCIATES PA                                                              1707          $12,496.00                 $12,496.00
E HESEMAN APPRAISAL GROUP                                                           s26436           $150.00                    $150.00
EASTERWOOD APPRAISALS                                                               298              $325.00                    $325.00
ECLARK GROUP APPRAISALS, INC.                                                       s26430           $100.00                    $100.00
ELSEROAD SR, DAVID B                                                                318              $880.00                    $880.00
EMBARQ FLORIDA INC                                                                  676           $26,500.00                 $26,500.00
EMDEON BUSINESS SERVICES                             RIVERSIDE CLAIMS LLC           1154           $1,139.10                  $1,139.10
EMERALD COAST UTILITIES AUTHORITY                                                   s26423            $24.79                     $24.79
ENGELMANN APPRAISAL SERVICES                                                        s26421           $150.00                    $150.00
ENGINEERED BLDG SYSTEMS,INC.                         RIVERSIDE CLAIMS LLC           s26420        $29,938.13                 $29,938.13
E-OSCAR                                                                             1481             $444.22                    $444.22
EQUIFAX                                                                             1329           $2,734.64                  $2,734.64
ERIK POWELL                                                                         s26418           $350.00                    $350.00
ESTATE OF SCOTT W SELLMAN                                                           1174             $375.00                    $375.00
EVALUATION SERVICES INC                                                             934            $1,075.00                  $1,075.00
EVENSON, GERALD A                                                                   s6104            $739.46                    $739.46
EWERT APPRAISAL SERVICES INC                                                        696              $650.00                    $650.00
EXECUTIVE SEARCH PARTNERS LLC                                                       134           $40,500.00                 $40,500.00
EXPEDIENT REAL ESTATE SERVICES LLC                                                  s26415           $300.00                    $300.00
EXPERIAN                                                                            s26414            $54.07                     $54.07
EXPRESS EMPLOYMENT PROFESSIONALS                                                    80             $7,331.72                  $7,331.72
FAULKNER/LOSSING & ASSOCIATES INC                                                   1473           $2,175.00                  $2,175.00
FBT MORTGAGE LLC                                     RIVERSIDE CLAIMS LLC           3043          $12,093.14                 $12,093.14
FEDERAL TITLE INC                                                                   s26412           $100.00                    $100.00
FEDEX                                                                               s6100          $3,701.06                  $3,701.06
FEDEX CUSTOM CRITICAL                                                               149            $3,223.83                  $3,223.83
FEDEX OFFICE                                                                        346              $202.36                    $202.36
FENLEY & BATE, L L P                                                                s26411           $397.50                    $397.50
FICS-FINANCIAL IND.COMPUTER                                                         s6097          $1,615.00                  $1,615.00
FIDELITY NATIONAL TITLE                                                             s6095          $2,000.00                  $2,000.00
                   Case 3:09-bk-07047-JAF               Doc 8923           Filed 09/13/19   Page 53 of 67


                                      Claim Distributions to Class 9 Creditors

                                                                                                                  Total Cumulative Paid
                                                    Claim Purchaser                Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                            (If Applicable)                Number   Claim Amount       Distribution Amt (100%)
FILTERFRESH CHICAGO                                                                s26409           $274.71                    $274.71
FINAL VALUE INC                                                                    s26408           $450.00                    $450.00
FIRST AMERICAN FLOOD DATA SERVICES                                                 62            $53,431.50                 $53,431.50
FIRST AMERICAN HERITAGE TITLE                                                      s26407            $35.00                     $35.00
FIRST AMERICAN REAL ESTATE TAX SERVICE LLC                                         320          $220,599.04                $220,599.04
FIRST COMMERCE TITLE, INC                                                          s26403            $56.00                     $56.00
FIRST INVESTORS MORTGAGE CO., LLC                                                  3079           $4,882.06                  $4,882.06
FIRST LIBERTY BANK                                                                 1111           $4,275.00                  $4,275.00
FISCHER APPRAISAL & ASSOCIATES                                                     s6087            $100.00                    $100.00
FISHER & SHAPIRO LLC                                                               1709          $21,140.00                 $21,140.00
FIVE BROTHERS MORTGAGE CO SERVICES & SECURING INC                                  940           $55,000.00                 $55,000.00
FIVE STAR MORTGAGE CORP                                                            1432           $6,181.97                  $6,181.97
FLORIDA AIR COOLERS INC                                                            110            $7,274.00                  $7,274.00
FOLIAGE DESIGN SYSTEMS                                                             s6079          $1,412.98                  $1,412.98
FORD & HARRISON                                                                    s26396           $336.00                    $336.00
FORTESSA                                            ARGO PARTNERS                  s6078          $2,587.16                  $2,587.16
FRAEDRICH, GLORIA                                                                  760              $450.00                    $450.00
FREEBORN & PETERS                                                                  s6076          $2,335.00                  $2,335.00
FULL MEASURE APPRAISAL LLC                                                         794            $2,475.00                  $2,475.00
GALZERANO, CHERYL A                                                                s6072            $966.88                    $966.88
GARTEN, JOHN P                                                                     1352             $807.41                    $807.41
GARY`S SEAFOOD SPECIALTIES                                                         s6068          $1,956.22                  $1,956.22
GEE APPRAISERS INC.                                                                s26391           $100.00                    $100.00
GEOFFROY, MARLEEN                                                                  1620             $646.49                    $646.49
GEORGIA SECURITY SYSTEMS, INC.                                                     s6060             $48.00                     $48.00
GEORGIA UNION MORTGAGE CO SAVANNAH                                                 660            $2,758.24                  $2,758.24
GILKEY ELECTRIC INC.                                LIQUIDITY SOLUTIONS INC        s6059          $2,340.00                  $2,340.00
GLEASON PERSONNEL INC                                                              1548          $10,500.00                 $10,500.00
GOOD FAITH APPRAISALS LLC                                                          s26380           $300.00                    $300.00
GOUGH, BRIAN J                                                                     1130              $66.23                     $66.23
GRANT APPRAISAL SERVICES INC                                                       s26379           $100.00                    $100.00
GRAY, ACKERMAN, & HAINES, P A                                                      s26377            $46.56                     $46.56
GREAT ATLANTIC REALTY INC                           RIVERSIDE CLAIMS LLC           268           $35,000.00                 $35,000.00
GREENWOOD, CHRISTOPHER N                                                           s6053            $202.58                    $202.58
GRIMES APPRAISAL SERVICES                                                          891              $975.00                    $975.00
HAMMER, HEWITT, JACOBS & FLOCH                                                     2611           $1,918.90                  $1,918.90
HART, ELINOR                                                                       s6046          $1,124.88                  $1,124.88
HAUS APPRAISALS LLC                                                                2553             $675.00                    $675.00
HAYS, CYNTHIA L                                                                    3071              $70.26                     $70.26
HD SUPPLY ELECTRICAL, LTD                                                          s6041            $342.34                    $342.34
HENSCHEL PA, BENJAMIN L                                                            1098         $318,000.00                $318,000.00
HEPWORTH AND ASSOCIATES                                                            s26371           $125.00                    $125.00
HICKMAN, BROOKE D                                                                  s6040             $99.95                     $99.95
HIGH TECH OFFICE SYSTEMS-LPDBA                                                     s26368            $83.30                     $83.30
HILEMAN APPRAISAL GROUP                             RESTORATION HOLDINGS LTD       s26367            $75.00                     $75.00
HOLLIS APPRAISALS INC                                                              1151             $662.00                    $662.00
HOOKER, STEPHANIE R                                                                s6038            $102.52                    $102.52
HORTON INDUSTRIES INC.                                                             s26364            $50.00                     $50.00
ICBA                                                                               35            $20,170.54                 $20,170.54
ICBA MORTGAGE CORPORATION                                                          36            $77,633.71                 $77,633.71
IKON OFFICE SOLUTIONS                                                              1188             $183.13                    $183.13
IMAGIK                                              LIQUIDITY SOLUTIONS INC        s26357         $1,255.63                  $1,255.63
IMORTGAGE SERVICES                                  CLAIMS RECOVERY GROUP LLC      41            $38,595.00                 $38,595.00
INTEGRATED APPRAISAL SERVICES                                                      s26356           $100.00                    $100.00
INTERTHINX                                                                         s6024          $4,959.80                  $4,959.80
INTOWN APPRAISALS                                                                  s26355           $400.00                    $400.00
J & J APPRAISAL SERVICES, INC                       RESTORATION HOLDINGS LTD       s26354           $115.00                    $115.00
J LASKY REAL ESTATE APPRAISER, INC.                                                s6021            $100.00                    $100.00
JAMES H SISUNG III                                                                 s26350           $799.92                    $799.92
JAY I SOLOMON DBA LAW OFFICE OF JAY I SOLOMON                                      947              $243.83                    $243.83
JEFF GUINN APPRAISALS, INC.                                                        s26345           $280.00                    $280.00
JEFF TREADWAY APPRAISAL SVC.                                                       s26344           $400.00                    $400.00
JEFFREY B SLADKUS, LLC                              RIVERSIDE CLAIMS LLC           s26341         $6,761.47                  $6,761.47
JENKS APPRAISAL SERVICES INC                                                       s26339           $100.00                    $100.00
JERRY E KIMBROUGH                                                                  s26336           $180.00                    $180.00
JESSICA SHULTS CLEANING SVCS                                                       1519             $500.00                    $500.00
JOHN FOSTER & SON PLUMBING INC                                                     s6014          $1,232.75                  $1,232.75
JOHN J GLYNN JR                                                                    s6013            $375.00                    $375.00
JOHN LANGMAACK                                                                     s26331         $1,094.86                  $1,094.86
JOLLEY URGA WIRTH WOODBURY & STANDISH                                              1694           $4,846.18                  $4,846.18
JOLLEY URGA WIRTH WOODBURY & STANDISH                                              s26327         $3,339.50                  $3,339.50
                   Case 3:09-bk-07047-JAF           Doc 8923           Filed 09/13/19   Page 54 of 67


                                      Claim Distributions to Class 9 Creditors

                                                                                                              Total Cumulative Paid
                                                Claim Purchaser                Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                        (If Applicable)                Number   Claim Amount       Distribution Amt (100%)
JP APPRAISAL SERVICES                                                          s26324           $100.00                    $100.00
JP MORGAN CHASE BANK N A                                                       s26323           $250.00                    $250.00
JUPITERIMAGES CORPORATION                                                      s26322         $1,249.75                  $1,249.75
KAMLET REICHERT, LLP                            RIVERSIDE CLAIMS LLC           3081           $3,339.32                  $3,339.32
KERN APPRAISAL INC.                                                            s26318            $85.00                     $85.00
KING, MARK L                                                                   s6005            $350.00                    $350.00
KJH CO INC                                                                     3345             $850.00                    $850.00
KNOTT EBELINI HART SWETT & HAAK, PA                                            1116          $36,622.07                 $36,622.07
KOENIG, MARK                                                                   s6003          $1,600.00                  $1,600.00
KORN LAW FIRM                                                                  s26315         $1,647.00                  $1,647.00
KUNKEL MILLER & HAMENT                          RESTORATION HOLDINGS LTD       s26314           $270.95                    $270.95
LAKESHORE APPRAISALS INC                                                       1333             $325.00                    $325.00
LAND SETTLEMENT SERVICES INC                                                   3024         $147,938.71                $147,938.71
LANDAMERICA TAX AND FLOOD                       LERETA LLC                     s5994        $385,469.50                $385,469.50
LANDSAFE INC                                                                   s26308           $168.75                    $168.75
LANDSEL TITLE AGENCY                                                           s26307           $200.00                    $200.00
LAROCCA, ROBERT J                                                              s5992            $101.51                    $101.51
LAW OFFICES OF DANIEL C CONSUEGRA                                              1933         $540,108.52                $540,108.52
LAWYERS TITLE OF ARIZONA, INC.                                                 s26297            $50.00                     $50.00
LEE WOODS CONST.OF FL.INC.                                                     1382           $1,945.00                  $1,945.00
LENZER APPRAISALS                                                              s5984             $75.00                     $75.00
LEWIS, TERRANCE L                                                              s5982             $40.91                     $40.91
LEX INC.                                        SONAR CREDIT PARTNERS LLC      s26291         $5,000.00                  $5,000.00
LINDA J BUHRMAN                                                                s26289           $350.00                    $350.00
LINDA ZADACH                                                                   s26287         $1,122.00                  $1,122.00
LISA MILLER C/O TBW                                                            s26286           $268.99                    $268.99
LITTLER MENDELSON PC                                                           912           $33,988.54                 $33,988.54
LIVINGSTON, PATTERSON, STRICKLAND & SIEG                                       s26284           $785.04                    $785.04
LOBE & FORTIN, PLC                                                             s26283         $3,469.89                  $3,469.89
LOCKE LORD BISSELL & LIDDELL LLP                ARGO PARTNERS                  1605         $739,732.44                $739,732.44
LONESOURCE INC                                                                 s26282         $1,745.32                  $1,745.32
LPS DEFAULT TITLE & CLOSING                                                    2923         $772,127.35                $772,127.35
LRT RECORD SERVICES DBA LAND RECORDS OF TEXAS                                  2924         $366,050.00                $366,050.00
LSB APPRAISAL SERVICES, LLC                                                    s5976            $125.00                    $125.00
LUNAR APPRAISAL GROUP                                                          s26281           $100.00                    $100.00
M & M LOCK & SAFE LTD INC                                                      s5974            $201.98                    $201.98
MAKO JANITORIAL INC.                                                           s5970             $42.40                     $42.40
MALCOLM CISNEROS                                ASM CAPITAL                    841           $80,553.08                 $80,553.08
MANPOWER INC                                                                   345           $12,600.00                 $12,600.00
MARRS, BRIAN S                                                                 s5966            $180.27                    $180.27
MASON, BARBARA V                                                               s5963            $800.00                    $800.00
MBA- OF PENNSYLVANIA                                                           s26265           $215.00                    $215.00
MC SQUARED, INC                                                                s26264           $500.00                    $500.00
MCCLURE APPRAISAL SERVICE                       ARCHON BAY CAPITAL LLC         s26263           $100.00                    $100.00
MCDASH ANALYTICS LLC                                                           2925          $27,000.00                 $27,000.00
MCEWEN GISVOLD LLP                                                             2616             $275.32                    $275.32
MCGRAW RESIDENTIAL APPRAISAL                                                   s5960            $100.00                    $100.00
MCHALE, GERARD A                                                               1614           $7,470.39                  $7,470.39
MCKENNA LONG & ALDRIDGE LLP                                                    933          $345,000.00                $345,000.00
MEDERO MEDICAL-MARION                                                          s5957             $60.00                     $60.00
MERRILL APPRAISAL SERVICES                                                     s26258           $100.00                    $100.00
MERRIMACK APPRAISAL SERVICES                                                   s26257            $85.00                     $85.00
MERRY MAIDS                                                                    s5955            $130.00                    $130.00
METROCAST CABLEVISION                                                          s26255           $199.95                    $199.95
MGIC INVESTOR SERVICES CORPORATION              LIQUIDITY SOLUTIONS INC        321            $2,470.00                  $2,470.00
MICHAEL LARSON DBA CARMICHAEL & ASSOCIATES                                     743              $960.00                    $960.00
MICHAEL THOMAS GROUP INC                                                       842              $975.00                    $975.00
MI-CONNECTION                                                                  s26254           $252.99                    $252.99
MID-POINTE APPRAISING LLC                                                      1011             $775.00                    $775.00
MILLER APPRAISAL ASSOCIATES                                                    1583             $350.00                    $350.00
MILLER, DOUGLAS R                                                              s4225          $4,434.61                  $4,434.61
MILLER, DOUGLAS R                                                              22             $3,322.91                  $3,322.91
MILLER, DOUGLAS R                                                              s5950          $1,298.03                  $1,298.03
MILLIRON APPRAISAL SERVICES LLC                                                200              $666.00                    $666.00
MITCHELL & COMPANY                              RESTORATION HOLDINGS LTD       s26246           $525.00                    $525.00
MONICA FLECK                                                                   s26245           $100.00                    $100.00
MONITRONICS INTERNATIONAL INC                                                  s26244            $63.50                     $63.50
MORRIS SULLIVAN & LEMKUL, LLP                                                  s5941            $438.16                    $438.16
MORTGAGE BANKERS ASSOC OF FL                                                   s5940            $215.00                    $215.00
MORTGAGE SUPPORT SERVICES INC                   ASM CAPITAL                    1282           $3,454.50                  $3,454.50
MOSCATELLO, JOHN                                                               3351             $975.00                    $975.00
                   Case 3:09-bk-07047-JAF         Doc 8923           Filed 09/13/19   Page 55 of 67


                                     Claim Distributions to Class 9 Creditors

                                                                                                            Total Cumulative Paid
                                              Claim Purchaser                Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                      (If Applicable)                Number   Claim Amount       Distribution Amt (100%)
MRP REAL ESTATE SERVICES, INC                                                1024             $350.00                    $350.00
MUNOZ, GABRIEL M                                                             s5932            $504.23                    $504.23
MUNROE PATHOLOGY ASSOCIATES                                                  s26240           $144.00                    $144.00
NANCY VALLANCE                                                               s26237           $150.00                    $150.00
NASHVILLE MORTGAGE BANKERS ASSOC                                             s26236           $250.00                    $250.00
NATIONAL CORPORATE RESEARCH                                                  s26235           $158.00                    $158.00
NELSON`S HEAT & A/C INC                       RESTORATION HOLDINGS LTD       s5926            $405.00                    $405.00
NESMITH REAL ESTATE SERVICES, INC.                                           s5923            $225.00                    $225.00
NEW ENGLAND COPY SPECIALISTS, INC                                            s26234           $340.03                    $340.03
NEW JERSEY BANKERS ASSOC                                                     s5919          $1,350.00                  $1,350.00
NIEHAUS, JOANNA B                                                            3016             $464.68                    $464.68
NITZA BAEZ                                                                   s26232           $325.00                    $325.00
NJ-PA APPRAISAL GROUP                                                        686              $325.00                    $325.00
NL VENTURES VII MAGNOLIA LLC                  HAIN CAPITAL HOLDINGS LTD      3293       $3,278,250.91              $3,278,250.91
NYSE GROUP                                                                   s5909            $254.50                    $254.50
O`HARA APPRAISAL GROUP                                                       s5908            $100.00                    $100.00
OCALA RECYCLING                                                              s26229           $100.00                    $100.00
OCE NORTH AMERICA                                                            s26228            $55.93                     $55.93
OCEAN STATE APPRAISALS                                                       s26227            $50.00                     $50.00
OLDE CITY LENDING SOLUTIONS                                                  s5901            $900.00                    $900.00
ON THE LEVEL CONTRACTORS,INC.                                                1502             $550.00                    $550.00
ON-TIME APPRAISALS                                                           s5900            $100.00                    $100.00
OVATION HOME APPRAISALS LLC                                                  1538             $750.00                    $750.00
P V GIBSON & ASSOCIATES                                                      s5898             $75.00                     $75.00
PACIFIC APPRAISAL CONSULTANTS INC                                            s5897            $800.00                    $800.00
PARKS, LON                                                                   46            $19,482.66                 $19,482.66
PARODY, CHRISTY                                                              s6317            $108.07                    $108.07
PARSONS BEHLE & LATIMER                       RIVERSIDE CLAIMS LLC           s26220        $11,890.67                 $11,890.67
PATTERSON, JAMIE A                                                           s5892            $413.19                    $413.19
PEACHTREE PEST CONTROL,INC.                                                  s26214            $49.74                     $49.74
PEAK APPRAISALS, LLC                                                         s26213           $100.00                    $100.00
PEARSON, LINDA J                                                             1483             $990.73                    $990.73
PEE DEE FOOD SERVICE                                                         1112             $155.84                    $155.84
PETERSEN APPRAISALS                                                          s26210           $100.00                    $100.00
PETERSON, WAYNE                                                              725              $475.00                    $475.00
PHELAN HALLINAN & SCHMIEG LLP                                                3510          $56,919.63                 $56,919.63
PHELAN HALLINAN & SCHMIEG PC                                                 1499          $24,841.86                 $24,841.86
PHILABAUM APPRAISAL SERVICES, LLC                                            s26209           $250.00                    $250.00
PIASA APPRAISAL SERVICE                                                      872              $650.00                    $650.00
PICK`S SALES & LEASING, LLC                                                  s5887             $63.90                     $63.90
PINNACLE APPRAISALS, INC.                                                    s5885             $75.00                     $75.00
PIP PRINTING & DOCUMENT                                                      s26207           $358.91                    $358.91
PITNEY BOWES CREDIT CORPORATION                                              749            $4,181.56                  $4,181.56
PITNEY BOWES CREDIT CORPORATION                                              814            $1,996.78                  $1,996.78
PITNEY BOWES CREDIT CORPORATION                                              97             $1,196.32                  $1,196.32
PLUNKETT COONEY                               RIVERSIDE CLAIMS LLC           157           $19,716.19                 $19,716.19
POSEY APPRAISAL SERVICES                                                     s26204           $100.00                    $100.00
POSTMASTER-JACKSONVILLE                                                      s5874             $90.10                     $90.10
POWERS APPRAISING, LLC                        RESTORATION HOLDINGS LTD       s26203           $100.00                    $100.00
PREMIER OFFICE SOLUTIONS, INC.                                               s5872          $2,226.00                  $2,226.00
PRIORITY APPRAISAL USA                                                       s26202           $125.00                    $125.00
PROFESSIONAL APPRAISAL GROUP                                                 s26201           $100.00                    $100.00
PROGRESSIVE BUSINESS PUBLICATIONS                                            s26199            $94.56                     $94.56
PROGRESSIVE SYSTEM SOLUTIONS                                                 s5868            $237.80                    $237.80
PRONTO LIMOUSINE SERVICE INC                                                 s5867            $192.00                    $192.00
PROPERTIES OF NORTH CAROLINA INC                                             753            $1,075.00                  $1,075.00
PROSPECT APPRAISAL SERVICES                                                  s26198           $100.00                    $100.00
PUBLIC STORAGE                                                               s26197           $212.00                    $212.00
QCERA, INC.                                                                  s5866          $5,000.00                  $5,000.00
QUALIFIED APPRAISERS, INC                     RESTORATION HOLDINGS LTD       s26195           $200.00                    $200.00
QUEST AVIONICS, INC.                                                         s26194            $59.09                     $59.09
QUICKCONFIRM.COM, INC                                                        s26193            $10.00                     $10.00
QWEST COMMUNICATIONS COMPANY LLC                                             42             $7,000.00                  $7,000.00
QWEST CORPORATION                                                            43               $849.27                    $849.27
R J VATALARO INC.                                                            1347             $135.00                    $135.00
R L TOOLE AND COMPANY                                                        s26190           $350.00                    $350.00
R TODD ACTON, INC                                                            s26192            $75.00                     $75.00
RAINBOW TELECOMMUNICATIONS                    RESTORATION HOLDINGS LTD       s5862             $61.80                     $61.80
RAY & SHERMAN LLC                                                            1667           $7,600.00                  $7,600.00
RAY & SHERMAN LLC                                                            1666          $12,922.76                 $12,922.76
RAY & SHERMAN LLC                                                            1664           $6,678.20                  $6,678.20
                     Case 3:09-bk-07047-JAF           Doc 8923         Filed 09/13/19   Page 56 of 67


                                         Claim Distributions to Class 9 Creditors

                                                                                                              Total Cumulative Paid
                                                  Claim Purchaser              Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                          (If Applicable)              Number   Claim Amount       Distribution Amt (100%)
RAY & SHERMAN LLC                                                              1665           $3,866.70                  $3,866.70
RAY & SHERMAN, LLC                                                             s5860          $6,426.00                  $6,426.00
REACHABLE APPRAISAL SERVICES                                                   s26183           $250.00                    $250.00
REED APPRAISAL, INC.                                                           s26180           $150.00                    $150.00
REM APPRAISALS                                                                 s5855            $100.00                    $100.00
RENTAL UNIFORM SERVICE                                                         1056             $188.10                    $188.10
RESEARCH IN MOTION CORPORATION                                                 s26178        $15,365.34                 $15,365.34
RESIDENTIAL APPRAISALS, LLC                                                    s26177           $200.00                    $200.00
RETROFIT TECHNOLOGIES                                                          1318             $268.00                    $268.00
REUTERS AMERICA INC.                                                           1289           $1,846.00                  $1,846.00
RICHARD REID APPRAISAL                                                         s26174           $100.00                    $100.00
RIGGS, JEFFERSON                                                               s6307            $214.75                    $214.75
RIVERSIDE CLAIMS LLC                                                           3462           $7,890.00                  $7,890.00
RIVERSIDE CLAIMS LLC                                                           3460         $197,036.85                $197,036.85
RN INC DBA PIP PRINTING & MARKETING SERVICES                                   135              $358.91                    $358.91
ROBERT GREENE                                                                  s26170           $350.00                    $350.00
ROBERT HIXSON                                                                  s26169            $75.00                     $75.00
ROBERT W BILLINGTON, SRA                                                       s26167           $350.00                    $350.00
ROCKY MOUNTAIN BOTTLED WATER                                                   s26166           $287.66                    $287.66
ROMACO INC                                                                     s26164           $315.00                    $315.00
ROSE APPRAISALS                                                                1249             $110.00                    $110.00
ROTH /ULTIMATE STAFFING CO.                                                    s5846         $10,000.00                 $10,000.00
ROWLAND APPRAISAL SERVICES                        RESTORATION HOLDINGS LTD     s26159            $75.00                     $75.00
ROYSTON, RAYZOR, VICKERY & WILLIAMS, L L P        ARGO PARTNERS                1608           $8,167.42                  $8,167.42
RS MECHANICAL SERVICES LLC                                                     532            $4,709.35                  $4,709.35
RUANO, JORGE J                                                                 s3831            $796.15                    $796.15
SABA                                              HAIN CAPITAL HOLDINGS LTD    s5843         $77,555.00                 $77,555.00
SABRE TECHNOLOGIES-GUM                                                         s5842             $59.00                     $59.00
SAM SOLUTIONS USA INC                             HAIN CAPITAL HOLDINGS LTD    1480         $536,208.00                $536,208.00
SARAH & STEPHEN HANKINS                                                        s26156            $75.00                     $75.00
SCHWANDER III, HAROLD & CLAIRE                                                 1458           $3,750.00                  $3,750.00
SCOTT, STUART                                                                  s6299         $20,250.71                 $20,250.71
SCOTT, STUART L                                                                s3765          $8,280.77                  $8,280.77
SEATON & ASSOCIATES, INC                          RESTORATION HOLDINGS LTD     s5838            $145.00                    $145.00
SHAPIRO & CEJDA LLC                                                            2572           $4,564.10                  $4,564.10
SHAPIRO & DENARDO LLC                                                          2313           $2,795.38                  $2,795.38
SHAPIRO & DIAGREPONT LLC                                                       2312           $9,921.60                  $9,921.60
SHAPIRO & INGLE LLP                                                            1932          $36,096.81                 $36,096.81
SHAPIRO & INGLE LLP                                                            1723           $7,044.52                  $7,044.52
SHAPIRO & KIRSCH LLP                                                           1717          $52,110.35                 $52,110.35
SHAPIRO & MASSEY LLC                                                           1719           $7,088.00                  $7,088.00
SHAPIRO & MOCK LLC                                                             2607           $5,637.09                  $5,637.09
SHAPIRO & MORLEY LLC                                                           1720           $2,450.00                  $2,450.00
SHAPIRO & SUTHERLAND LLP                                                       1721           $9,596.43                  $9,596.43
SHAPIRO & SWERTFEGER LLP                                                       2569         $123,469.22                $123,469.22
SHAPIRO & WEISMAN LC                                                           1714          $17,546.88                 $17,546.88
SHAPIRO & ZIELKE, LLP                                                          1722             $950.00                    $950.00
SHAPIRO BROWN & ALT LLP                                                        2922          $60,509.99                 $60,509.99
SHAPIRO FISHMAN & GACHE LLP                                                    1935         $123,935.60                $123,935.60
SHAPIRO VAN ESS PHILLIPS & BARRAGATE LLP                                       1710          $33,441.96                 $33,441.96
SHAPIRO, VAN ESS & SHERMAN LLP                                                 1718          $27,488.72                 $27,488.72
SHATTO APPRAISAL                                                               s26150           $150.00                    $150.00
SHELL                                                                          s5835            $621.33                    $621.33
SHENANDOAH APPRAISAL SERVICES                                                  1093             $975.00                    $975.00
SHUTTLELINER OF OCALA                                                          s26147           $273.00                    $273.00
SIGNS UNLIMITED                                                                s5833             $20.50                     $20.50
SIR APPRAISALS, INC.                                                           s26720           $250.00                    $250.00
SIROTE & PERMUTT PC                               CAPITAL INVESTORS            3230          $40,467.85                 $40,467.85
SKYHAWK APPRAISAL INC.                                                         s26718           $100.00                    $100.00
SKYWAY-A                                                                       s5829            $266.12                    $266.12
SMITH, PAUL M                                                                  769              $750.00                    $750.00
SONDI EDEN DBA APPRAISAL SERVICES                                              1042             $650.00                    $650.00
SOURCE MEDIA REPRINT SVCS                                                      s26714         $1,343.75                  $1,343.75
SOUTHERN CROSS SYSTEMS LLC                                                     3443             $898.04                    $898.04
SOUTHERN STATES TOYOTALIFT                                                     954              $119.39                    $119.39
SPARKLETTS                                                                     s5822            $640.39                    $640.39
SPRINT NEXTEL - CORRESPONDENCE                                                 98            $29,540.66                 $29,540.66
STANDARD & POOR`S                                                              s5818         $10,000.00                 $10,000.00
STATE HOME MORTGAGE                                                            s5817            $150.00                    $150.00
STAY ONLINE CORP                                  LIQUIDITY SOLUTIONS INC      1132           $1,142.88                  $1,142.88
STEPTOE & JOHNSON PLLC, ATTN ERIN VAUGHN          ARGO PARTNERS                1074          $25,000.00                 $25,000.00
                   Case 3:09-bk-07047-JAF             Doc 8923           Filed 09/13/19   Page 57 of 67


                                         Claim Distributions to Class 9 Creditors

                                                                                                                Total Cumulative Paid
                                                  Claim Purchaser                Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                          (If Applicable)                Number   Claim Amount       Distribution Amt (100%)
STEVENS APPRAISAL SERVICE                                                        1054             $350.00                    $350.00
STEWART TITLE OF THE COASTAL BEND                                                s26699           $110.00                    $110.00
STOUT RISIUS ROSS, INC.                                                          s5814         $18,081.51                 $18,081.51
STUART SCOTT                                                                     s26698         $5,729.17                  $5,729.17
STUEWE APPRAISAL SERVICES INC                                                    s26697           $100.00                    $100.00
SUGARMAN, ROGERS, BARSHAK & COHEN, P C                                           s26696           $552.50                    $552.50
SUN POINT APPRAISALS INC                                                         1673           $1,900.00                  $1,900.00
SUNBELT APPRAISALS, INC.                                                         s26694           $100.00                    $100.00
SWAIM APPRAISAL SERVICES, INC                                                    s26689           $375.00                    $375.00
TECO PEOPLES GAS                                                                 30               $292.47                    $292.47
TECO PEOPLES GAS                                                                 119              $181.77                    $181.77
TERESA MIDDLETON                                                                 s26687           $346.55                    $346.55
TEXAN APPRAISAL SERVICES                                                         658              $750.00                    $750.00
THE APPRAISAL HOUSE, INC.                                                        s26684           $125.00                    $125.00
THE APPRAISER GUY                                                                s26683           $150.00                    $150.00
THE CALDWELL GROUP INC                                                           s26680           $192.00                    $192.00
THE COSTANZO APPRAISAL GROUP                                                     s26679           $125.00                    $125.00
THE PLATT GROUP, PLLC                                                            s26677           $125.00                    $125.00
THOMPSON IV, ROBERT E                                                            s5797             $66.78                     $66.78
THOMPSON PUBLISHING GROUP, INC                                                   s5798            $299.00                    $299.00
THOMSON WEST                                                                     s26673         $1,026.93                  $1,026.93
THOROUGHBRED ALARM SYSTEMS,INC                                                   s26672           $113.96                    $113.96
TICE APPRAISAL, INC                                                              s26670           $100.00                    $100.00
TOPETE, JAIME                                                                    1001             $950.00                    $950.00
TOWN SQUARE APPRAISALS INC                                                       1070             $350.00                    $350.00
TRACEY SALES INC                                                                 s26665           $665.33                    $665.33
TRACY, MICHAEL H                                                                 s5791            $137.17                    $137.17
TRI-CO COMMUNICATIONS                                                            s26663         $1,108.67                  $1,108.67
TRINITY PROPERTY APPRAISALS                                                      s26662           $100.00                    $100.00
TROPICAL NATURE INC                                                              s26660           $217.15                    $217.15
TRUE NORTH APPRAISAL LLC                                                         852              $700.00                    $700.00
TRUSTWORTHY LAND TITLE CO INC                                                    s26657           $375.00                    $375.00
UNITED MAINTENANCE INC                                                           s26653           $433.00                    $433.00
UNITED PARCEL SERVICE                                                            306           $22,596.89                 $22,596.89
UNITED PARCEL SERVICE (FREIGHT)                                                  131              $687.26                    $687.26
UNITED WAY                                                                       s26652         $1,136.00                  $1,136.00
UNITY COURIER SERVICE, INC                                                       1202             $731.91                    $731.91
UPSTATE APPRAISAL, INC                                                           s5788             $75.00                     $75.00
USF APPRAISALS, LLC                                                              s26650           $100.00                    $100.00
USPS DISBURSING OFFICER                                                          s5785          $7,500.00                  $7,500.00
VALLEY VIEW APPRAISAL LLC                                                        497              $700.00                    $700.00
VALUE APPRAISAL FIRM                                                             s26649           $100.00                    $100.00
VALUE SOLUTIONS INC                                                              s26648           $350.00                    $350.00
VAN SANT-CHAPMAN, JENNIFER M                                                     s6187            $154.96                    $154.96
VARSITY CONTRACTORS INC                           RESTORATION HOLDINGS LTD       s26647           $249.14                    $249.14
VERI-TAX INC                                      CORRE OPPORTUNITIES FUND LP    44           $132,965.00                $132,965.00
WALDROP RESIDENTIAL APPRAISING                                                   s26641           $100.00                    $100.00
WALSH, LINDA                                      RIVERSIDE CLAIMS LLC           s5776          $8,249.43                  $8,249.43
WASHINGTON APPRAISAL GROUP INC                                                   s26639           $150.00                    $150.00
WATER BOY, INC. - CRYSTAL FRESH WATER                                            1091              $28.70                     $28.70
WAWRZYNIAK, KAILI C                                                              s5773             $93.32                     $93.32
WEBSTER, TODD                                     ARGO PARTNERS                  109            $2,400.00                  $2,400.00
WEGSCHEID APPRAISAL & REAL ESTATE INC                                            734              $650.00                    $650.00
WEISKE, ANDREW                                                                   s5771            $810.42                    $810.42
WEISS SEROTA HELFMAN, PASTORIZA, ETAL.                                           s26636         $2,877.50                  $2,877.50
WENDY EUBANK                                                                     s26634           $585.00                    $585.00
WEST PENN FINANCIAL                               RESTORATION HOLDINGS LTD       s26633           $935.00                    $935.00
WHITE, LADONNA K                                                                 64            $18,807.70                 $18,807.70
WHITESIDE, CAROL                                                                 1610           $3,328.40                  $3,328.40
WHITESIDE, CAROL                                                                 1611           $3,030.00                  $3,030.00
WHITESIDE, CAROL                                                                 1609             $828.38                    $828.38
WHITHILL 4                                                                       s26631         $1,065.00                  $1,065.00
WICHMAN, CHRIS                                                                   890              $325.00                    $325.00
WILENTZ GOLDMAN & SPITZER PA                      LIQUIDITY SOLUTIONS INC        1229          $10,607.08                 $10,607.08
WILL`S APPRAISAL SERVICES INC                                                    314            $3,850.00                  $3,850.00
WINDSTREAM                                                                       s26629           $368.96                    $368.96
WOLF HALDENSTEIN ADLER FREEMAN & HERZ             CLAIMS RECOVERY GROUP LLC      s26628         $1,735.52                  $1,735.52
WOLFE & WYMAN, LLP                                                               s26627         $3,171.25                  $3,171.25
WOLTERS KLUWER FINANCIAL SERVICES                                                s5757         $70,130.33                 $70,130.33
XM SATELLITE RADIO                                                               s26625            $28.66                     $28.66
XPRESS APPRAISALS                                                                s26624            $50.00                     $50.00
                    Case 3:09-bk-07047-JAF        Doc 8923      Filed 09/13/19   Page 58 of 67


                                     Claim Distributions to Class 9 Creditors

                                                                                                       Total Cumulative Paid
                                              Claim Purchaser           Claim       Allowed        1st, 2nd, 3rd, 4th, and 5th
Creditor                                      (If Applicable)           Number   Claim Amount       Distribution Amt (100%)
ZENITH APPRAISALS                                                       1443             $525.00                    $525.00
ZEPHYRHILLS                                                             s5749             $47.61                     $47.61
INTEGRITY FIELD SERVICES                                                1593         $344,178.35                $344,178.35
ZURICH AMERICAN INSURANCE CO                                            3508         $265,800.00                $265,800.00
ZURICH AMERICAN INSURANCE CO ET AL                                      1525          $11,551.98                 $11,551.98
Total - Allowed Claims (573)                                                      $12,819,589.37             $12,819,589.37
         Case 3:09-bk-07047-JAF          Doc 8923      Filed 09/13/19      Page 59 of 67




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Alberta L Adams aadams@mpdlegal.com, lpeterson@mpdlegal.com
   •   Stephanie L. Adams stephanie.adams@dlapiper.com
   •   Sean M Affleck ecf@butlerandhosch.com
   •   Jeffrey Ainsworth jeff@bransonlaw.com,
       shelly@bransonlaw.com;tammy@bransonlaw.com;amanda@bransonlaw.com;bob@bran
       sonlaw.com;robert@bransonlaw.com;blunt@bransonlaw.com
   •   Todd B Allen todd@naples.law, Talons4racin@gmail.com
   •   Stephen Andrews sandrews@wc.com
   •   Eric N Assouline ena@assoulineberlowe.com
   •   Paul A Avron pavron@bergersingerman.com,
       efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com
   •   BMC Group ecf@bmcgroup.com
   •   B Michael Bachman mbachman.ecf@srbp.com,
       mbachman@srbp.com;srbpecf@srbp.com
   •   David W Barrett heidi.stembridge@fowlerwhite.com, nada.frazier@fowlerwhite.com
   •   Leonora K Baughman lbaughman@kaalaw.com
   •   Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
   •   Lawrence J Bernard courtmail@schuylaw.com, courtmail@schuylaw.com
   •   Stefan Noah Beuge FLMD.bankruptcy@phelanhallinan.com,
       Stefan.Beuge@phelanhallinan.com
   •   Jonathan L Blackmore FLMD.bankruptcy@phelanhallinan.com,
       Stefan.Beuge@phelanhallinan.com
   •   Russell M Blain rblain.ecf@srbp.com, rblain@srbp.com;srbpecf@srbp.com
   •   Dock A Blanchard dblanchard@bmaklaw.com
   •   Rashad L Blossom rblossom@babc.com
   •   Nancy E Brandt nancyb@boginmunns.com, kwhite@boginmunns.com
   •   Gregg J Breitbart gbreitbart@kdvlaw.com,
       sdandelles@kdvlaw.com;dbrown@kdvlaw.com;rbuoscio@kdvlaw.com
   •   Kay D Brock kay.brock@co.travis.tx.us
   •   Jacob A. Brown jacob.brown@akerman.com,
       jennifer.meehan@akerman.com;katherine.fackler@akerman.com;matthew.drawdy@aker
       man.com;raye.elliott@akerman.com
   •   Jacqueline J Brown jbrown@ffapllc.com, dgoulet@ffapllc.com
   •   L Todd Budgen tbudgen@mybankruptcyfirm.com,
       ltbudgen@ecf.courtdrive.com;bnc@mybankruptcyfirm.com
   •   Jason A Burgess jason@jasonaburgess.com,
       jasonanthonyburgess@gmail.com;angela@jasonaburgess.com;keefer@jasonaburgess.co
       m
   •   Jason B. Burnett jason.burnett@gray-robinson.com, ken.jacobs@gray-
       robinson.com;kim.miller@gray-robinson.com;ashlea.edwards@gray-robinson.com
   •   David D Burns david.burns@fowlerwhite.com, dburns@ferrelleburnslaw.com

                                                 1
     Case 3:09-bk-07047-JAF      Doc 8923    Filed 09/13/19   Page 60 of 67




•   David D Burns david.burns@fowlerwhite.com;dburns@ferrelleburns.com,
    dburns@ferrelleburnslaw.com
•   Daniel A Caldwell dan.caldwell@usdoj.gov
•   Brigham Cannon brigham.cannon@usdoj.gov
•   James W Carpenter jwc@angelolaw.com, kec@angelolaw.com
•   Anthony J Carriuolo acarriuolo@bergersingerman.com,
    mnewland@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.co
    m
•   Francis L Carter flc@katzbarron.com, lcf@katzbarron.com
•   Francis L Carter flc@katzbarron.com, lcf@katzbarron.com
•   Thomas W Cartwright tcartwrightlaw@yahoo.com
•   George B Cauthen george.cauthen@nelsonmullins.com,
    joan.kishline@nelsonmullins.com;jody.bedenbaugh@nelsonmullins.com;linnea.hann@n
    elsonmullins.com
•   Brooke Bornick Chadeayne bchadeayne@lockelord.com, dsmith@lockelord.com
•   Robert P Charbonneau rpc@agentislaw.com,
    nsocorro@agentislaw.com;bankruptcy@agentislaw.com
•   Suann D Cochran cochrans@michigan.gov
•   Aaron R. Cohen acohen60@bellsouth.net, vnhemingway@outlook.com
•   Ezra H Cohen ezra.cohen@troutmansanders.com
•   Jules S Cohen jules.cohen@akerman.com, jann.austin@akerman.com
•   Lance Paul Cohen cohenthurston@cs.com
•   Daniel C Consuegra bkfiling@consuegralaw.com
•   Robert A Cooper racooper@hahnlaw.com,
    cmbeitel@hahnlaw.com;dademarco@hahnlaw.com;MJennings@hahnlaw.com
•   Betsy C Cox bcox@rtlaw.com, klewis@rtlaw.com
•   James C Cunningham jcunningham@bergersingerman.com,
    mferguson@bergersingerman.com;efile@bergersingerman.com;DRT@ecf.inforuptcy.co
    m;efile@ecf.inforuptcy.com
•   James C Cunningham jcunningham@bergersingerman.com,
    mferguson@bergersingerman.com;efile@bergersingerman.com;DRT@ecf.inforuptcy.co
    m;efile@ecf.inforuptcy.com
•   Rodrigo S Da Silva rdasilva@astidavis.com
•   James D Dantzler david.dantzler@troutmansanders.com,
    kelley.wade@troutmansanders.com
•   Martin Jefferson Davis martin.davis@occ.treas.gov
•   Allison R Day aday@gjb-law.com, gjbecf@gjb-law.com;hburke@gjb-
    law.com;gjbecf@gjb-law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
•   Robert A DeMarco rdemarco@swflalaw.com, rstoeva@swflalaw.com
•   Adam A Diaz adiaz@SHDLegalGroup.com
•   John P Dillman houston_bankruptcy@publicans.com
•   R Christopher Dix cdix@smithhulsey.com, jhigginbotham@smithhulsey.com
•   Audrey J Dixon audreyjdixon@gmail.com
•   Robert M Dombroff robert.dombroff@bingham.com
•   Mariane L Dorris bknotice@lseblaw.com,
    mdorris@shukerdorris.com;vbernal@shukerdorris.com

                                        2
     Case 3:09-bk-07047-JAF     Doc 8923    Filed 09/13/19   Page 61 of 67




•   Robert L Doty robert.doty@ohioattorneygeneral.gov
•   Stephen P Drobny sdrobny@joneswalker.com,
    jmaddox@joneswalker.com;mvelapoldi@joneswalker.com
•   Lynn Drysdale lynn.drysdale@jaxlegalaid.org
•   Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
•   Elizabeth Eckhart eeckhart@logs.com, electronicbankruptcynotices@logs.com
•   Robert C Edmundson redmundson@attorneygeneral.gov
•   Jonathan T Edwards jonathan.edwards@alston.com
•   Raye Curry Elliott raye.elliott@akerman.com, jennifer.meehan@akerman.com
•   Christopher J Emden christopher.emden@usdoj.gov,
    renee.erhardt@usdoj.gov;Beverly.lanier@usdoj.gov;CaseView.ecf@usdoj.gov
•   John D Emmanuel John.Emmanuel@bipc.com, Sabrina.storno@bipc.com
•   Elena L Escamilla elena.l.escamilla@usdoj.gov
•   Suly M Espinoza sespinoza@flwlaw.com, nmendoza@flwlaw.com
•   Oscar B Fears bfears@law.ga.gov
•   A Richard Feldman rfeldman@bazless.com,
    nkelly@bazless.com;hbennett@bazless.com
•   W Keith Fendrick keith.fendrick@hklaw.com, andrea.olson@hklaw.com
•   Linda S Finley lfinley@bakerdonelson.com,
    kstine@bakerdonelson.com;crochester@bakerdonelson.com;kfurr@bakerdonelson.com;
    ksdavis@bakerdonelson.com
•   Joseph D Foley jfoley@josephfoleylaw.com
•   Marcy Ford dstefaniak@trottlaw.com
•   Hollyn J Foster hollynf@bellsouth.net
•   Albert T. Franson afranson@fi-law.com, atanner@fi-law.com
•   Debi Evans Galler dgaller@bergersingerman.com,
    bwalter@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Neisi I Garcia Ramirez neisi.garciaramirez@brockandscott.com,
    FLBKECF@brockandscott.com;WBECF@brockandscott.com
•   James D. Gassenheimer jgassenheimer@bergersingerman.com,
    efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Gavin C Gaukroger ggaukroger@bergersingerman.com,
    efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Gill R Geldreich agbankflorida@ag.tn.gov
•   Christian P George christian.george@akerman.com,
    susan.scott@akerman.com;jennifer.meehan@akerman.com
•   Robert Bruce George rgeorge@thelilesfirm.com, pwilson@thelilesfirm.com
•   Leonard H Gilbert leonard.gilbert@hklaw.com, brooke.tanner@hklaw.com
•   Leonard H Gilbert leonard.gilbert@hklaw.com, brooke.tanner@hklaw.com
•   Robert N Gilbert rgilbert@carltonfields.com,
    kdemar@carltonfields.com;wpbecf@cfdom.net
•   Matthew A Gold courts@argopartners.net
•   Eric S Golden egolden@burr.com, jmorgan@burr.com;ccrumrine@burr.com
•   Douglas R Gonzales dgonzales@wsh-law.com
•   W James Gooding jgooding@ocalalaw.com



                                       3
     Case 3:09-bk-07047-JAF     Doc 8923    Filed 09/13/19   Page 62 of 67




•   Marc G Granger mgranger@kahaneandassociates.com,
    bkecf@kahaneandassociates.com;tforeman@kahaneandassociates.com
•   Michael A Graziano mgraziano@eckertseamans.com
•   Amir Ali Patrick Guerami amir@gueramilaw.com
•   Aaron A Haak ahaak@knott-law.com, njayne@knott-law.com
•   Patti W Halloran phalloran@gibblaw.com
•   John C Hanson jhanson@barthet.com, mmasi@barthet.com
•   April G Harriott aharriott@rasflaw.com
•   Amy Denton Harris aharris.ecf@srbp.com, srbpecf@srbp.com;aharris@srbp.com
•   Trevor Hawes trevor.hawes@csklegal.com,
    kimberly.dodgen@csklegal.com;tammy.lewis@csklegal.com;amanda.brandi@csklegal.c
    om
•   Trevor Hawes trevor.hawes@csklegal.com,
    kimberly.dodgen@csklegal.com;tammy.lewis@csklegal.com;amanda.brandi@csklegal.c
    om
•   Robert A Heekin rah@tmhlaw.net, sad@tmhlaw.net;rrt@tmhlaw.net;saj@tmhlaw.net
•   Bart T Heffernan MLGFL-BK@mlg-defaultlaw.com
•   Judy Simmons Henry jhenry@wlj.com
•   Kenneth M Hesser khesser@schatthesser.com, julie@schatthesser.com
•   David E Hicks tbyington@kelleykronenberg.com
•   Todd M Hoepker toddhoepker@hoepkerlaw.com
•   Sara F Holladay-Tobias sfhollad@mcguirewoods.com,
    sdye@mcguirewoods.com;dblanks@mcguirewoods.com;jmaddock@mcguirewoods.com
    ;dblanks@mcguirewoods.com;rfblair@mcguirewoods.com
•   Sara F Holladay-Tobias sfhollad@mcguirewoods.com,
    sdye@mcguirewoods.com;dblanks@mcguirewoods.com;jmaddock@mcguirewoods.com
    ;dblanks@mcguirewoods.com;rfblair@mcguirewoods.com
•   Ilyse M Homer ihomer@bergersingerman.com,
    efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
•   Michael J Hooi mhooi.ecf@srbp.com, srbpecf@srbp.com
•   Alicia M Hunt Alicia.M.Hunt@usdoj.gov
•   Kimberly H Israel kisrael@mcglinchey.com, lwhite@mcglinchey.com
•   Camille J Iurillo ciurillo@iurillolaw.com,
    nhawk@iurillolaw.com;azesch@iurillolaw.com
•   Kenneth B Jacobs kjacobs@gray-robinson.com, kim.miller@gray-
    robinson.com;jburnett@gray-robinson.com
•   Elaine Johnson James ejames@bergersingerman.com,
    cphillips@bergersingerman.com;efile@bergersingerman.com
•   Elaine Johnson James ejames@bergersingerman.com,
    cphillips@bergersingerman.com;efile@bergersingerman.com
•   M Lee Johnsey ljohnsey@balch.com
•   Matthew S Johnshoy matthew.s.johnshoy@usdoj.gov, southern.taxcivil@usdoj.gov
•   Jason Ward Johnson jason.johnson@lowndes-law.com, litcontrol@lowndes-
    law.com;carole.moore@lowndes-law.com;robin.martin@lowndes-law.com
•   Raymond B Joseph rjoseph@josephandmarees.com, rjosephlaw@gmail.com



                                       4
     Case 3:09-bk-07047-JAF      Doc 8923    Filed 09/13/19   Page 63 of 67




•   Mychal J Katz mkatz@ralaw.com,
    gjensen@ralaw.com;afrustaci@ralaw.com;ewerrenrath@ralaw.com
•   Mychal J Katz mkatz@ralaw.com,
    gjensen@ralaw.com;afrustaci@ralaw.com;ewerrenrath@ralaw.com
•   Sharon L Kegerreis skegerreis@bergersingerman.com,
    efile@bergersingerman.com;DRT@ecf.inforuptcy.com;mferguson@bergersingerman.co
    m
•   Craig I Kelley craig@kelleylawoffice.com,
    dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice.com;k
    elleycr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
•   Jeffrey W Kelley jeffrey.kelley@troutmansanders.com,
    bonnie.feuer@troutmansanders.com;stephen.roach@troutmansanders.com
•   Danielle S Kemp kempd@gtlaw.com,
    muehlfeldern@gtlaw.com;tpalitdock@gtlaw.com
•   Mark S. Kessler apksm@aol.com
•   Rehan N. Khawaja khawaja@fla-bankruptcy.com, john@fla-bankruptcy.com
•   Taylor J King tjking@planlaw.com,
    bkmickler@planlaw.com,cmickler@planlaw.com,mmiller@planlaw.com,court@planlaw
    .com
•   Robert M Klein kleinr@kgplp.com,
    montanem@kgplp.com,piersonj@kgplp.com,jonesr@kgplp.com
•   John W Kozyak jk@kttlaw.com, ypaz@kttlaw.com,la@kttlaw.com
•   Mindy Y Kubs mkubs@maynardcooper.com
•   Jeffrey T Kucera jeffrey.kucera@klgates.com,
    etna.medina@klgates.com;docketing.east@klgates.com
•   Nina M LaFleur nina@lafleurlaw.com, tracy@lafleurlaw.com
•   Darryl S Laddin bkrfilings@agg.com
•   Robert D. W. Landon rlandon@knpa.com, llopez@knpa.com;rastiazarain@knpa.com
•   Alan L Landsberg alan.landsberg@kellerlandsberg.com
•   Melissa Lawton melissalawton@tafsattorneys.com, ssorensen@tafsattorneys.com
•   Dennis J LeVine tbyington@kelleykronenberg.com
•   Lee County Tax Collector (TM) bankruptcyecfdocs@leetc.com
•   Patrick T Lennon ptl@macfar.com, vac@macfar.com;ash@macfar.com
•   Hywel Leonard hleonard@carltonfields.com,
    dlester@carltonfields.com;tpaecf@cfdom.net
•   David A Lerner dlerner@plunkettcooney.com
•   Arnold D Levine alevine@lhsblaw.com, tsouthworth@lhsblaw.com
•   Scott C Lewis bkfl@albertellilaw.com, anhsalaw@infoex.com
•   Jeffrey P Lieser jeff@lieserskaff.com, efile@lieserskaff.com
•   Angelina E Lim angelinal@jpfirm.com,
    minervag@jpfirm.com;katherines@jpfirm.com;andrenaw@jpfirm.com
•   Glen M Lindsay glindsay@shdlegalgroup.com
•   James M Liston jml@bostonbusinesslaw.com, sas@bostonbusinesslaw.com
•   Kyle Lonergan klonergan@mckoolsmith.com,
    jsmith@mckoolsmith.com;dlopez@mckoolsmith.com
•   Helena Gutierrez Malchow hgmalchow@wmlo.com

                                        5
     Case 3:09-bk-07047-JAF      Doc 8923    Filed 09/13/19   Page 64 of 67




•   Kevin E Mangum kmangum@mateerharbert.com, eluciano@mateerharbert.com
•   Isaac Marcushamer imarcushamer@bergersingerman.com,
    fsellers@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Michael J Marees mmarees@josephandmarees.com
•   Bradley R Markey brm@tmhlaw.net,
    rrt@tmhlaw.net;blm@tmhlaw.net;sad@tmhlaw.net
•   Richard M Maseles mdfl@dor.mo.gov
•   Alisa Paige Mason efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Alisa Paige Mason efile@bergersingerman.com;efile@ecf.inforuptcy.com
•   Edsel F Matthews efmlaw@bellsouth.net
•   Karena Joy Mattingly kmattingly@beckerlawyers.com,
    cofoservicemail@beckerlawyers.com
•   Erin K Mautner erin.mautner@bingham.com
•   Karen A Maxcy km5@mccallaraymer.com,
    BankruptcyECFMail@mccallaraymer.com;ecf_fl@rcolegal.com
•   Charles W. McBurney cmcburney@mcburneylaw.net, gberry@mcburneylaw.net
•   John H McCorvey john@mccorveylegal.com
•   Marsha A McCoy mmccoy@gunster.com, braiford@gunster.com
•   William B McDaniel court@lansingroy.com, wmcdaniel@lansingroy.com
•   Frank F McGinn ffm@bostonbusinesslaw.com
•   Esther A McKean esther.mckean@akerman.com
•   Conor J McLaughlin cmclaughlinesq@gmail.com
•   Charles J Meltz enotice@growerketcham.com, cjmeltz@growerketcham.com
•   Bryan K. Mickler court@planlaw.com,
    tjking@planlaw.com,bkmickler@planlaw.com;cmickler@planlaw.com;mmiller@planla
    w.com
•   David J. Miller dmiller@albertellilaw.com
•   Missouri Department of Revenue mdfl@dor.mo.gov
•   Mark S Mitchell MMitchell@rtlaw.com, SPeirpoint@rtlaw.com;jbates@rtlaw.com
•   Barry S Mittelberg Barry@Mittelberglaw.com,
    Stacey@Mittelberglaw.com;Steve@mittelberglaw.com
•   Paul D Moak pmoak@mckoolsmith.com,
    ajohns@mckoolsmith.com,jcharles@mckoolsmith.com
•   Stephen Joseph Modric smodric@butlerandhosch.com, ecf@butlerandhosch.com
•   James C Moon jmoon@melandrussin.com,
    ltannenbaum@melandrussin.com;mrbnefs@yahoo.com
•   Clive N. Morgan cmorgan@clivemorgan.com
•   Tricia Morra tmorra@rasflaw.com, bkyecf@rasflaw.com
•   Rachel A Morris rmorris@sessions.legal, ksantana@sessions.legal
•   Wanda D Murray ecfflmb@aldridgepite.com, WMurray@ecf.courtdrive.com
•   Clay Naughton cnaughton@moore-and-co.com
•   CS Office of Schuyler S Smith courtmail@schuylaw.com
•   David E. Otero david.otero@akerman.com,
    kim.crenier@akerman.com;jennifer.meehan@akerman.com;cindy.laquidara@akerman.c
    om
•   Bradley Pack bdp@engelmanberger.com

                                        6
     Case 3:09-bk-07047-JAF     Doc 8923    Filed 09/13/19   Page 65 of 67




•   Michael M Parker michael.parker@nortonrosefulbright.com
•   Kevin B Paysinger court@lansingroy.com
•   Paul R Pearcy paul@pearcylawyer.com
•   Kristopher E. Pearson kpearson@stearnsweaver.com,
    rross@stearnsweaver.com;cgraver@stearnsweaver.com;larrazola@stearnsweaver.com
•   Alan J Perlman aperlman@dickinsonwright.com, mferguson@dickinson-wright.com
•   Richard A. Perry richard@rapocala.com,
    staff@rapocala.com,rapocala@yahoo.com,staff2@rapocala.com
•   Geoffrey J Peters gpeters@weltman.com, colnationalecf@weltman.com
•   David E. Peterson david.peterson@lowndes-law.com, litcontrol@lowndes-
    law.com;carole.moore@lowndes-law.com
•   Edward J. Peterson epeterson@srbp.com, epeterson.ecf@srbp.com;srbpecf@srbp.com
•   Bradford Petrino bpetrino@korshaklaw.com
•   Dana S Plon dplon@sirlinlaw.com
•   Ashley Prager Popowitz Ashley.popowitz@mrpllc.com, FLBKECF@mrpllc.com
•   Steven G Powrozek spowrozek@logs.com, electronicbankruptcynotices@logs.com
•   Leanne McKnight Prendergast Leanne.Prendergast@fisherbroyles.com,
    l3annemp@gmail.com;patricia.fugee@fisherbroyles.com
•   Laura A Price laura.a.price@irscounsel.treas.gov
•   Nicholas V. Pulignano npulignano@marksgray.com, slw@marksgray.com
•   Harold F X Purnell harry@reuphlaw.com
•   Robert M Quinn rquinn@carltonfields.com,
    dlester@carltonfields.com;tpaecf@cfdom.net
•   Lincoln B Quintana lincoln.quintana@QMSLaw.com
•   Craig A Raby craig.raby@azag.gov
•   Kevin A Reck kreck@foley.com, khall@foley.com
•   Patricia Redmond predmond@stearnsweaver.com,
    rross@stearnsweaver.com;jmartinez@stearnsweaver.com;cgraver@stearnsweaver.com;m
    ruark@saul.com
•   Peter M Reed othercourts@mvbalaw.com
•   Bethany R Reichard breichard@hacsr.com
•   Brian G. Rich brich@bergersingerman.com,
    efile@bergersingerman.com;jdiaz@bergersingerman.com;kbeck@bergersingerman.com;
    jbullock@bergersingerman.com;efile@ecf.inforuptcy.com;Sfulghum@bergersingerman.
    com
•   Jeffrey N Rich jeff.rich@klgates.com
•   Carolyn P Richter carolyn.richter@troutmansanders.com
•   Joseph George Riopelle jriopelle@boydlawgroup.com
•   Kevin Patrick Robinson krobinson@zkslawfirm.com,
    jwenhold@zkslawfirm.com;service@zkslawfirm.com
•   Richard A Robinson rrobinson@burr.com, debankruptcy@burr.com
•   John T Rogerson john.rogerson@arlaw.com,
    megan.farmer@arlaw.com;richene.oliver@arlaw.com
•   John B Rosenquest pmartinez@morganlewis.com
•   Raymond J Rotella rrotella@kostoandrotella.com, dmeyer@kostoandrotella.com



                                       7
     Case 3:09-bk-07047-JAF        Doc 8923    Filed 09/13/19    Page 66 of 67




•   Rene S Roupinian rsr@outtengolden.com,
    jar@outtengolden.com;jxh@outtengolden.com;cbrann@outtengolden.com;kcarter@outte
    ngolden.com
•   Amelia Toy Rudolph amelia.rudolph@sutherland.com,
    michelle.williams@sutherland.com;daniel.kent@sutherland.com;amy-rudolph-
    1418@ecf.pacerpro.com
•   Peter D. Russin prussin@melandrussin.com,
    ltannenbaum@melandrussin.com;mrbnefs@yahoo.com
•   Marsha G Rydberg mrydberg@rydberglaw.com, thrydberg@gmail.com
•   R Travis Santos tsantos@hwhlaw.com, telam@hwhlaw.com
•   John S Sarrett cmb@hahnlaw.com
•   Bradley M Saxton bsaxton@whww.com,
    scolgan@whww.com;scolgan@ecf.courtdrive.com;csmith@whww.com;csmith@ecf.cou
    rtdrive.com
•   Scott A Schechter sschechter@kbrlaw.com
•   David E Schillinger davidschillinger@tafsattorneys.com,
    robertastriplin@tafsattorneys.com,jessicavanzura@tafsattorneys.com,ssorensen@tafsatto
    rneys.com
•   Michael L Schuster gjbecf@gjb-law.com;mchang@gjb-law.com
•   S Cortney Sedighi csedighi@hinshawlaw.com, ssalsbury@hinshawlaw.com
•   Robyn Marie Severs rsevers@beckerlawyers.com,
    cofoservicemail@beckerlawyers.com
•   Steven E Seward sseward@seeselaw.com
•   Steven E Seward steven.seward@gmail.com
•   R Scott Shuker bankruptcy@shukerdorris.com,
    rshuker@shukerdorris.com;crivello@shukerdorris.com;vbernal@shukerdorris.com
•   Sharon L Simmons simmonslaw580@gmail.com
•   Jacqueline A Simms-Petredis jsimms-petredis@burr.com,
    mguerra@burr.com;anolting@burr.com;dmorales@burr.com
•   Paul Steven Singerman singerman@bergersingerman.com,
    efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
•   Schuyler S Smith courtmail@schuylaw.com
•   Owen M. Sonik osonik@pbfcm.com,
    osonik@ecf.inforuptcy.com;mvaldez@pbfcm.com;tpope@pbfcm.com
•   Stephen Sorensen ssorensen@wc.com
•   James E Sorenson bk@svllaw.com
•   Robert A Soriano rsoriano@robsorianolaw.com
•   Southpaw Asset Management LP (JC) jc@southpawasset.com
•   Spencer K Stephens spencer@stephensassociates.net
•   ReShaundra M Suggs BKECF@clegalgroup.com,
    bankruptcyattorneys@clegalgroup.com
•   Jonathan Sykes jsykes@burr.com, ccrumrine@burr.com;lloving@burr.com
•   Deborah Talenfeld dtalenfeld@bergersingerman.com,
    efile@bergersingerman.com,fsellers@bergersingerman.com;efile@ecf.inforuptcy.com
•   Michael A Tessitore mtessitore@morankidd.com



                                          8
     Case 3:09-bk-07047-JAF      Doc 8923    Filed 09/13/19   Page 67 of 67




•   Richard R Thames rrt@tmhlaw.net,
    sad@tmhlaw.net;brm@tmhlaw.net;rah@tmhlaw.net;rjs@tmhlaw.net;rth@tmhlaw.net
•   E. Colin Thompson colin.thompson@dlapiper.com,
    docketingchicago@dlapiper.com;arlene.vice@dlapiper.com;deborah.boyle@dlapiper.co
    m;evelyn.rodriguez@dlapiper.com
•   Charles W. Throckmorton cwt@kttlaw.com, lf@kttlaw.com
•   James A Timko jtimko@shutts.com, kgranofsky@shutts.com
•   Jonathan Tolentino jtolentinopa@yahoo.com,
    jtolentinoecf@gmail.com;tolentinojr68320@notify.bestcase.com
•   Matthew S Toll matt@matthewtoll.com
•   Vanessa D Torres bkyecf@rasflaw.com,
    vdtorres@rasflaw.com;Ras@ecf.courtdrive.com
•   Dean J Trantalis brian@trantalis.com
•   Chester J. Trow chester@ocalalawfirm.com
•   United States Trustee - JAX 11 USTP.Region21.OR.ECF@usdoj.gov
•   Laura L Walker lwalker@flaforeclosureattorneys.com,
    debbieg@flaforeclosureattorneys.com
•   Scott L Walker scott_walker@freddiemac.com
•   Richard B Webber rwebber@zkslawfirm.com,
    rschohl@zkslawfirm.com;service@zkslawfirm.com
•   Lawrence Weisberg bankruptcy@lmwlegal.com
•   Alan M. Weiss alan.weiss@hklaw.com, lynette.mattison@hklaw.com
•   Elizabeth R Wellborn ewellborn@erwlaw.com,
    BankruptcyECF@erwlaw.com;adixon@erwlaw.com
•   Richard E Whitaker whitakerlaw@att.net
•   Robert D Wilcox rw@wlflaw.com, cd@wlflaw.com
•   Gregory M. Wilson GMWNANCY@BELLSOUTH.NET
•   Stuart Wilson-Patton Stuart.Wilson-Patton@ag.tn.gov
•   George E Wise gwise@sterneisenberg.com
•   Mark J. Wolfson mwolfson@foley.com, jhayes@foley.com;crowell@foley.com
•   Mark J. Wolfson mwolfson@foley.com, jhayes@foley.com;crowell@foley.com
•   Daniel C Wolters dwolters@cavitch.com
•   Donald A Workman dworkman@bakerlaw.com
•   Donald A Workman dworkman@bakerlaw.com
•   Douglas C Zahm bk@dczahm.com
•   Joseph R Zapata jrzapata@nmmlaw.com
•   P Benjamin Zuckerman bzuckerman@bergersingerman.com,
    cphillips@bergersingerman.com;efile@bergersingerman.com




                                        9
